Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 1 of 59 PageID #:7542




                                 Exhibit A
Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 2 of 59 PageID #:7543




  IN THE UNITED STATES DISTRICT COURT
  FOR THE NORTHERN DISTRICT OF ILLINOIS
  EASTERN DIVISION



  IN RE THE ALLSTATE CORPORATION
  SECURITIES LITIGATION                               Case No. 16-cv-10510




                 EXPERT REPORT OF JOHN D. FINNERTY, Ph.D.

               IN SUPPORT OF LOSS CAUSATION AND DAMAGES
 Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 3 of 59 PageID #:7544




Table of Contents
 I.     Qualifications .................................................................................................................. 1
 II.    Assignment ...................................................................................................................... 3
 III.   Summary of Opinions .................................................................................................... 4
 IV.    Background ..................................................................................................................... 5
        A. Overview of Allstate’s Business During the Class Period........................................ 5
         B. Alleged False and Misleading Statements and Omissions Identified by
            Plaintiffs .................................................................................................................... 7
         C. Corrective Disclosures with Regard to the Alleged False and Misleading
            Statements and Omissions ........................................................................................ 9
 V.     Calculation of Abnormal Returns on Allstate’s Common Stock ............................. 10
 VI.    Loss Causation Analysis on the Corrective Disclosure Dates .................................. 15
        A. February 4-6, 2015 .................................................................................................. 17
                i.    Corrective Disclosures with Regard to the Alleged False and Misleading
                      Statements and Omissions ............................................................................... 17
                ii. Securities Analysts’ Commentary ................................................................... 18
                iii. The Information Contained in Allstate’s Earnings Release for the Fourth
                     Quarter of 2014 Was a Corrective Disclosure ................................................. 24
                iv. Price Impact of the Corrective Disclosures ..................................................... 24
         B. May 5-6, 2015 ......................................................................................................... 27
                i.    Corrective Disclosures with Regard to the Alleged False and Misleading
                      Statements and Omissions ............................................................................... 27
                ii. Securities Analysts’ Commentary ................................................................... 28
                iii. The Information Contained in Allstate’s Earnings Release for the First Quarter
                     of 2015 Was a Corrective Disclosure .............................................................. 33
                iv. Price Impact of the Corrective Disclosures ..................................................... 34
         C. August 3-4, 2015 ..................................................................................................... 35
                i.    Corrective Disclosures with Regard to the Alleged False and Misleading
                      Statements and Omissions ............................................................................... 35
                ii. Securities Analysts’ Commentary ................................................................... 37
                iii. The Information Contained in Allstate’s Earnings Release for the Second
                     Quarter of 2015 Was a Corrective Disclosure ................................................. 44
                iv. Price Impact of Corrective Disclosures ........................................................... 46
 VII.   Calculation of Damages per Share .............................................................................. 49
        A. February 5-6, 2015 .................................................................................................. 50
         B. May 6, 2015 ............................................................................................................ 52
         C. August 4, 2015 ........................................................................................................ 53


                                                                    i
Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 4 of 59 PageID #:7545




VIII. Calculation of Inflation per Share during the Class Period ..................................... 53




                                                   ii
          Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 5 of 59 PageID #:7546




     I.     Qualifications

1.        I am an Academic Affiliate at AlixPartners, LLP, a financial and operational consulting firm,

          where I was previously a Managing Director. I have extensive experience in market efficiency

          analysis, securities valuation, business valuation, derivatives valuation, solvency analysis,

          damages calculations, and litigation support for matters involving securities fraud, breach of

          contract, commercial disputes, valuation disputes, solvency, fairness, and breach of fiduciary

          duty. I have testified as an expert in securities and other financial matters, broker hiring

          disputes, and valuation disputes, in federal and state court and in arbitration and mediation

          proceedings. I have also testified as an expert in bankruptcy court proceedings concerning the

          valuation of securities and businesses, the economics of debt-for-debt exchanges, and the

          fairness of proposed plans of reorganization.

2.        Prior to joining AlixPartners, I was a Managing Principal at Finnerty Economic Consulting,

          LLC, which provided financial consulting and valuation services to law firms, corporations,

          industry associations, and government agencies. Prior to forming Finnerty Economic

          Consulting in 2003, I was a Managing Principal at Analysis Group, Inc., an economic

          consulting firm. Prior to joining Analysis Group, I was a Partner (non-audit) in the

          PricewaterhouseCoopers Financial Advisory Services Group. I have also held investment

          banking positions at Morgan Stanley, Lazard Frères, McFarland Dewey, and Houlihan Lokey

          Howard & Zukin. I previously served as a Director, Executive Vice President, Treasurer, and

          as Chief Financial Officer of College Savings Bank, an FDIC-insured and New Jersey-

          chartered thrift institution.

3.        I am a Professor of Finance at Fordham University’s Gabelli School of Business, where I was

          the founding Director of the school’s Master of Science in Quantitative Finance Program. I


                                                          1
     Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 6 of 59 PageID #:7547




     was awarded early tenure in 1991, and I received the Gladys and Henry Crown Award for

     Faculty Excellence in 1997. I have published 16 books, including Corporate Financial

     Management, 5th ed., Project Financing, 3rd ed., and Debt Management, and I have published

     more than 120 articles and professional papers concerning corporate finance, fixed income,

     and business and securities valuation. I co-hold four patents on financial products, including a

     life insurance product that paid off in units of a specially designed certificate of deposit that

     would pay the cost of the beneficiary’s college education.

4.   I have previously published a paper on the calculation of damages in securities fraud cases

     entitled, “An Improved Two-Trader Model for Measuring Damages in Securities Fraud Class

     Actions,” which was published in the Spring 2003 issue of the Stanford Journal of Law,

     Business & Finance. I have also published a paper on the settlement amounts in securities

     fraud class actions entitled, “Determinants of the Settlement Amount in Securities Fraud Class

     Action Litigation,” which was published in the Summer 2006 issue of the Hastings Business

     Law Journal. I have extensive experience testing for market efficiency, performing loss

     causation analysis, and calculating damages in securities fraud cases. I have previously worked

     on 10b-5 securities fraud class action matters in which the defendant was an insurance

     company.

5.   My teaching and research deal mainly with corporate finance, investment banking, fixed

     income securities valuation, fixed income portfolio management, and the design and valuation

     of complex securities. My corporate finance and investment banking courses cover business

     valuation, securities valuation, public offerings of securities, and equity financing. I was

     inducted into the Fixed Income Analysts Society Hall of Fame in 2011.

6.   I previously served as the Chair of the Trustees, President, and Director, and I am currently



                                                     2
       Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 7 of 59 PageID #:7548




       serving as a Trustee of the Eastern Finance Association, an academic finance organization. I

       am a former Director of the Financial Management Association. I have served as the President

       and Director of the Fixed Income Analysts Society, an association of finance professionals

       based in New York City. I am a former editor of Financial Management, one of the leading

       academic finance journals, and a former editor of FMA Online. I am also a former member of

       the editorial boards of the Journal of Portfolio Management and the International Journal of

       Portfolio Analysis & Management and a former associate editor of the Journal of Applied

       Finance.

7.     I received a Ph.D. in Operations Research from the Naval Postgraduate School, an M.A. in

       Economics from Cambridge University, where I was a Marshall Scholar, and a B.A. in

       Mathematics from Williams College. Attached as Appendix A is a true and correct copy of

       my current resume, which lists all publications I have written or co-authored and includes a

       brief description of my trial and deposition testimony within at least the past four years.

8.     I am being compensated at a rate of $1,150 per hour for my work on this matter. I have been

       assisted in the preparation of this expert report by AlixPartners’s staff working under my

       direction and supervision. I will also receive compensation based on the professional fees

       earned by AlixPartners in conjunction with their support of my work in writing this report.

       Neither my compensation nor AlixPartners’s compensation is contingent on my findings or on

       the outcome of this matter.

9.     The materials that I considered in coming to my opinions in this matter are referenced in this

       expert report and accompanying exhibits or are listed in Appendix B to this expert report.

 II.    Assignment

10.    Labaton Sucharow LLP (“Counsel”), counsel for the Plaintiffs in this matter, has asked me to


                                                       3
          Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 8 of 59 PageID #:7549




          (1) perform a loss causation analysis and opine on whether the declines in the price of the

          common stock of The Allstate Corporation (“Allstate” or the “Company”) on the alleged

          disclosure dates were attributable to and substantially caused by identifiable news events

          relating to the disclosure of the fraud allegedly committed by Allstate during the period

          extending from October 29, 2014 through August 3, 2015 inclusive (the “Class Period”) and

          (2) calculate the amount of damages per share experienced by class members who purchased

          shares of Allstate’s common stock when the fraud-related inflation was removed from the

          stock price during the Class Period. 1

III.        Summary of Opinions

11.       Based on my education, knowledge, and training in economics; my experience in performing

          loss causation and damages analysis in connection with securities class action matters; and my

          review of the case documents, company filings, and other information relevant to this matter, I

          have reached the following opinions to a reasonable degree of certainty in the financial

          economics profession after conducting appropriate studies, the results of which are described

          in this expert report:

                   a.    Allstate’s common stock price declined on February 5, 2015, February 6, 2015,
                         May 6, 2015, and August 4, 2015 (the “Disclosure Dates”) immediately following
                         the public revelation of previously undisclosed facts regarding the Company’s
                         increase in auto claims frequency (See Exhibit 1);

                   b.    I find that the abnormal return on Allstate’s common stock on each of the
                         Disclosure Dates, after adjusting for market-wide and industry-wide factors in an
                         appropriately designed event study, is statistically significant at the 5 percent
                         level or better, as follows:




      1
          Second Amended Consolidated Class Action Complaint, filed September 12, 2018 (the “Complaint”).

                                                              4
          Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 9 of 59 PageID #:7550




                              Disclosure          Actual   Abnormal                              Statistical
                                 Date             Return    Return                p-value       Significance
                               2/5/2015             -0.39%    -1.34%                 0.012                5%
                               2/6/2015             -1.89%    -1.86%                 0.001                1%
                               5/6/2015             -3.84%    -3.58%                 0.000                1%
                               8/4/2015            -10.15%   -10.02%                 0.000                1%

                   c.     After further adjusting for non-fraud-related Allstate-specific information
                          released on each Disclosure Date, the residual abnormal returns on February 5,
                          2015, February 6, 2015, May 6, 2015, and August 4, 2015 were -1.21 percent,
                          -1.68 percent, -3.09 percent, and -7.39 percent, respectively. These residual
                          abnormal returns were not due to any macroeconomic factors, industry-specific
                          factors, or non-fraud-related Allstate news, but were substantially caused by a
                          series of disclosures concerning the increase in auto claims frequency due to
                          Allstate’s aggressive growth strategies that the Company had misrepresented
                          prior to the Disclosure Dates; and

                   d.     The amount of damages suffered by purchasers of the shares of Allstate’s
                          common stock as a result of the disclosures of the truth about the increase in auto
                          claims frequency on the Disclosure Dates is, in total, up to $9.38 per share,
                          depending on when the shares were bought and sold during the Class Period.

IV.          Background

                 A.     Overview of Allstate’s Business During the Class Period

12.       The Allstate Corporation was incorporated on November 5, 1992 to serve as the holding

          company for Allstate Insurance Company. 2 It provides, primarily through Allstate Insurance

          Company, Allstate Life Insurance Company and other subsidiaries, property-liability

          insurance, life insurance, and retirement and investment products in the United States and

          Canada. Shares of Allstate’s common stock are traded under the ticker symbol ALL on the

          New York Stock Exchange (“NYSE”).

13.       Allstate has four business segments – Allstate Protection, Allstate Financial, Discontinued



      2
          Allstate Form 10-K for the fiscal year ending December 31, 2014, filed on February 19, 2015, page 1.

                                                                 5
          Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 10 of 59 PageID #:7551




          Lines and Coverages, and Corporate and Other. The Allstate Protection segment is the

          Company’s core business line, which accounted for 93% of Allstate’s consolidated insurance

          premiums and contract charges with $29.61 billion in premiums written in 2014. 3 In the

          Allstate Protection segment, Allstate sells auto, homeowners, and other property and casualty

          insurance products through agencies and directly through contact centers and the internet under

          the brand names Allstate®, Esurance® and Encompass®.

14.       In its 2014 SEC Form 10-K filing, Allstate stated that it had focused on five operating

          priorities for 2014 and 2015 - growing insurance policies in force; 4 maintaining the underlying

          combined ratio; 5 proactively managing its investments to generate attractive risk-adjusted

          returns; modernizing its operating model; and building long-term growth platforms. 6

15.       Insurance companies have underwriting guidelines that specify underwriting policies, such as

          the lines of insurance that are covered, the prohibited exposures, the amount of coverage for

          certain exposures, any prohibited geographic areas, and any other restrictions. Based on these

          underwriting guidelines, insurance companies determine whether to offer or decline to offer

          their products and also determine appropriate premiums to charge.

16.       In its 2014 SEC Form 10-K filing, Allstate specified that, in its property and casualty business,

          it used “sophisticated pricing algorithms to more accurately price risks.” 7 Allstate further




      3
        Id.
      4
        Policies in force means policies that are active at a given point in time when payments are made on time or before
         the grace period expires.
      5
        “Combined ratio” measures an insurance company’s profitability expressed as a ratio of total costs divided by total
         revenue. Specifically, the combined ratio is calculated as the sum of incurred losses and expenses divided by
         earned premiums. Incurred losses refer to actual monies paid out in claims plus the change in “loss reserves.” Loss
         reserves are liabilities—these are claims that have occurred but have not been paid out yet by an insurer.
         “Underlying combined ratio” is calculated excluding catastrophe losses from the incurred losses. A combined
         ratio below 100 percent indicates that the company earns an underwriting profit, while above 100 percent
         indicates an underwriting loss.
      6
        Allstate Form 10-K for the fiscal year ending December 31, 2014, filed on February 19, 2015, page 1.
      7
        Id., page 3.

                                                                6
          Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 11 of 59 PageID #:7552




          noted that:

                      Sophisticated pricing and underwriting methods use a number of risk evaluation
                      factors. For auto insurance, these factors can include but are not limited to vehicle
                      make, model and year; driver age and marital status; territory; years licensed; loss
                      history; years insured with prior carrier; prior liability limits; prior lapse in coverage;
                      and insurance scoring utilizing certain credit report information. For property
                      insurance, these factors can include but are not limited to amount of insurance
                      purchased; geographic location of the property; loss history; age, condition and
                      construction characteristics of the property; and insurance scoring utilizing certain
                      credit report information.

17.       According to the Complaint, Allstate started focusing on growth in early 2013 and

          subsequently relaxed its underwriting standards in 2013 in order to increase the number of

          policies in force. 8 I have been advised by Counsel that discovery in this matter has revealed

          that, as part of Allstate’s growth strategy, the Company also implemented various other

          initiatives (e.g., BTT, CGR, and Drivewise). 9

                 B.     Alleged False and Misleading Statements and Omissions Identified by Plaintiffs

18.       Plaintiffs allege both material misrepresentations and material omissions that it attributes to

          Allstate and the Individual Defendants. The distinction between the two is economically

          important. Both misrepresentations and omissions result in artificial stock price inflation: the

          misrepresentations (fraud by commission) trigger a price increase or mitigate an otherwise

          expected price decrease that would have occurred but for the fraud, and the omission of

          material negative information (fraud by omission) avoids a price decrease that would have

          occurred but for the fraud. The repetition of a misrepresentation can also avoid a price

          decrease that would have occurred but for the fraud – in such instances, a repeated

          misrepresentation can act as an omission, i.e., the omission of the truth that the


      8
          Complaint, ¶¶39-40.
      9
          See Pls.’ Responses and Objections to Defs’ Second Set of Interrogatories No. 4.

                                                                 7
       Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 12 of 59 PageID #:7553




           misrepresentation was and is false.

19.        Plaintiffs allege that the Defendants made several misrepresentations and omissions during the

           Class Period primarily relating to Allstate’s auto insurance business. Specifically, Plaintiffs

           allege that Allstate experienced a steep increase in auto claims frequency, which represents the

           number of claims filed against an insurer’s auto insurance policies, no later than the third

           quarter of 2014. 10 However, Plaintiffs allege that Defendants failed to disclose this increase to

           the public until February 4, 2015, even though Defendants were aware of the auto claims

           frequency increase at least as of October 2014. 11

20.        Plaintiffs also allege that Defendants made false and misleading statements concerning what

           was responsible for the significant increase in auto claims frequency. 12 Plaintiffs allege that

           Allstate launched a new strategy in 2013 to grow its “insurance policies in force.” 13 As a

           result of this new growth strategy, Plaintiffs allege that Allstate experienced an increase in its

           auto claims frequency in the third quarter of 2014 that continued through the third quarter of

           2015. 14 Nevertheless, Defendants allegedly failed to disclose that Allstate’s new growth

           strategy was the proximate cause of the significant increase in its auto claims frequency. 15

           Allstate instead allegedly misrepresented to investors that the increasing auto claims frequency

           trend was consistent with its normal auto claims frequency trend in 2014. 16 In early 2015,

           Allstate further misrepresented that the spike in its auto claims frequency was due to temporary

           external factors, including the economy (increasing the number of miles driven) and the



      10
         Complaint, ¶¶49-53.
      11
         Complaint, ¶¶54, 71.
      12
         Complaint, ¶2.
      13
         Complaint, ¶3. See also, Pls.’ Responses and Objections to Defs’ Second Set of Interrogatories No. 4.
      14
         Complaint, ¶4. Allstate allegedly experienced an initial increase in its auto claims frequency in the third quarter of
         2014 when claims increased sharply from the second quarter of 2014.
      15
         Complaint, ¶7.
      16
         Complaint, ¶10.

                                                                 8
       Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 13 of 59 PageID #:7554




           weather (greater precipitation in certain geographic regions). 17

                 C.      Corrective Disclosures with Regard to the Alleged False and Misleading
                         Statements and Omissions

21.        Plaintiffs allege that the misrepresentations and omissions that Defendants had concealed from

           the market were revealed through a series of partial disclosures beginning on February 4, 2015,

           and continuing through the close of the market on August 4, 2015. 18 Specifically, Plaintiffs

           allege that, on August 4, 2015, Allstate first disclosed to the public the information that

           Allstate’s poor financial performance resulting from the recent significant increases in its auto

           claims frequency was caused by its aggressive growth strategies, not by temporary, external

           factors. 19

22.        As noted herein, Plaintiffs allege certain misstatements of economically significant adverse

           information, which involved both misrepresentations and omissions of critical information. 20

           The alleged misstatements would not be expected to cause Allstate’ stock price to increase to

           the extent that the critical information maintained or confirmed the market’s expectations or

           that the Company failed to disclose information that would enable investors to determine that

           the information had been misrepresented. Allstate’s stock price will not react to a

           misrepresentation of economically significant information that maintains or confirms

           investors’ expectations. Rather, the stock price will react to the release of the corrective

           information that corrects the previous misrepresentation concerning the increase in claims

           frequency in the Company’s auto insurance business and its aggressive growth strategies.




      17
         Complaint, ¶¶12, 15.
      18
         Complaint, ¶102.
      19
         Complaint, ¶¶8, 106.
      20
         Complaint, ¶¶4-5.

                                                           9
       Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 14 of 59 PageID #:7555




 V.         Calculation of Abnormal Returns on Allstate’s Common Stock

23.        In order to perform a loss causation analysis, I first calculated the abnormal returns on

           Allstate’s common stock for the three corrective Disclosure Dates to focus on the impact of the

           Allstate-specific news on Allstate’s stock price. In the calculation process, I calculated the

           daily total return on Allstate’s common stock, which is the daily percentage change in the price

           of a share, adjusted for any cash dividend distributions.

24.        A security’s abnormal return is the difference between the security’s actual return and its

           expected return. A security’s expected return is the return one would expect based on general

           market price movements and industry-related factors that are unrelated to the specific event

           that is being examined, as reflected in the changes in the prices of stocks of firms in the same

           industry. Once one has calculated a security’s abnormal returns, one can use standard

           statistical tests to determine whether any of these abnormal returns are statistically significant.

25.        I calculated the expected returns on shares of Allstate’s common stock by applying the widely

           accepted Fama-French Three-Factor Model. 21 Eugene Fama and Kenneth French developed

           what is now known as the Fama-French Three-Factor Model in 1993. 22 The Fama-French

           Three-Factor Model expresses the excess return on a common stock on day t (𝑅𝑅𝑡𝑡 ) over the

           return on Treasury bills that day (𝑅𝑅𝐹𝐹 ) in terms of three key factors. The return on Treasury

           bills represents the return one would expect on a risk-free investment. This model “has

           become widely known and adapted.” 23 The model identifies the following three factors that

           explain excess stock returns:



      21
         Fama, Eugene F., and Kenneth R. French, “Common Risk Factors in the Returns on Stocks and Bonds,” Journal
         of Financial Economics, 33, 1993, pages 3-56.
      22
         Id.
      23
         Emery, Douglas R., John D. Finnerty, and John D. Stowe, Corporate Financial Management, 4th ed., Wohl
         Publishing, Morristown, NJ, 2011, page 191.

                                                           10
       Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 15 of 59 PageID #:7556




                 •   (𝑅𝑅𝑚𝑚 − 𝑅𝑅𝐹𝐹 ) – the excess return on the equity market portfolio (Rm) over the return on

                     Treasury bills (RF); 24

                 •   𝑆𝑆𝑆𝑆𝑆𝑆 (“small minus big”) – the difference between the returns on small-capitalization

                     stocks and the returns on large-capitalization stocks; and

                 •   𝐻𝐻𝐻𝐻𝐻𝐻 (“high minus low”) – the difference between the returns on high book-to-

                     market stocks (commonly known as value stocks) and the returns on low book-to-

                     market stocks (commonly known as growth stocks).

26.        The regression formula for the Fama-French Three-Factor Model, which is fitted to daily data,

           is:

                      𝑅𝑅𝑡𝑡 − 𝑅𝑅𝐹𝐹 = 𝛼𝛼 + 𝛽𝛽(𝑅𝑅𝑚𝑚 − 𝑅𝑅𝐹𝐹 ) + 𝑠𝑠(𝑆𝑆𝑆𝑆𝑆𝑆) + ℎ(𝐻𝐻𝐻𝐻𝐻𝐻) + 𝜖𝜖               (Equation 1)

27.        The variables 𝑅𝑅𝑚𝑚 − 𝑅𝑅𝐹𝐹 , 𝑆𝑆𝑆𝑆𝑆𝑆, and 𝐻𝐻𝐻𝐻𝐻𝐻 are defined above. The coefficients 𝛽𝛽, 𝑠𝑠, and ℎ

           measure the contributions of the respective factors to the excess return on the stock, 𝑅𝑅𝑡𝑡 − 𝑅𝑅𝐹𝐹 .

           A positive coefficient suggests a direct relationship between the factor and the return on the

           analyzed stock. The larger the coefficient, the more responsive the stock’s return will be to

           that factor on any given day. The Fama-French Three-Factor Model has become widely

           accepted for event study analysis. 25 It is a significant improvement over the (unadjusted)

           Capital Asset Pricing Model (“CAPM”) because it prices the risks associated with small firm

           size and financial distress. 26



      24
         The equity market portfolio return, 𝑅𝑅𝑚𝑚 , represents the value-weighted return on all NYSE, AMEX and NASDAQ
         stocks.
      25
         See, e.g., Boehme, Rodney D., and Sorin M. Sorescu, “The Long-run Performance Following Dividend Initiations
         and Resumptions: Underreaction or Product of Chance,” Journal of Finance, 57, 2002, pages 871-900; and Ang,
         James S., and Shaojun Zhang, “An Evaluation of Testing Procedures for Long Horizon Event Studies,” Review of
         Quantitative Finance and Accounting, 23, 2004, pages 251-274. Eugene Fama also won the Nobel Prize in
         Economics in 2013. “Eugene F. Fama – Facts," Nobelprize.org. Nobel Media AB 2014. Available at
         http://www.nobelprize.org/nobel_prizes/economic-sciences/laureates/2013/fama-facts.html.
      26
         Emery, Douglas R., John D. Finnerty, and John D. Stowe, Corporate Financial Management, 4th ed., Wohl
         Publishing, Morristown, NJ, 2011, page 192.

                                                              11
       Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 16 of 59 PageID #:7557




28.        Morningstar’s Cost of Capital Yearbook, which has been widely relied upon for historical rate

           of return data in the investment management industry, uses the Fama-French Three-Factor

           Model, among other models, to calculate the cost of equity capital for firms in various

           industries. 27 The Morningstar Cost of Capital Yearbook was discontinued after 2013 and

           replaced by the Duff & Phelps Valuation Handbook, which also employs the Fama-French

           Three-Factor Model, among other models, to calculate the cost of capital. 28

29.        Controlling for industry factors that can affect the price of a company’s stock is appropriate in

           an event study, as several articles in the academic and professional literature have previously

           noted. 29 Indeed, academic research has pointed out the importance of making sure that

           estimates of returns to investors on securities are free of the bias that can occur with the

           omission of an explanatory factor when using a market model, such as the CAPM or the Fama-

           French Three-Factor Model, to conduct an empirical study. 30




      27
         Morningstar, Cost of Capital 2013 Yearbook, 2013, page 12.
      28
         Duff & Phelps, 2014 Valuation Handbook, Industry Cost of Capital, page 6.
      29
         Tabak, David I., and Frederick C. Dunbar, “Materiality and Magnitude: Event Studies in the Courtroom,” in
         Roman L. Weil, Michael J. Wagner, and Peter B. Frank, eds., Litigation Services Handbook, 3rd ed., Wiley, New
         York, 2001, chapter 19. See also Alexander, Janet C., “The Value of Bad News,” UCLA Law Review, 41, August,
         1994, pages 1421-69; Macey, Jonathan R., Geoffrey P. Miller, Mark L. Mitchell, and Jeffry M. Netter, “Lessons
         from Financial Economics: Materiality, Reliance, and Extending the Reach of Basic v. Levinson,” 77 Virginia
         Law Review Association, 1017, August 1991, pages 1021-28; MacKinlay, A. Craig, “Event Studies in Economics
         and Finance,” Journal of Economic Literature, 35, March 1997, pages 13-39; Mitchell, Mark L., and Jeffry M.
         Netter, “The Role of Financial Economics in Securities Fraud Cases: Applications at the Securities and Exchange
         Commission,” The Business Lawyer, 49, February 1994, pages 545-90; and Cornell, Bradford, and R. Gregory
         Morgan, “Using Finance Theory to Measure Damages in Fraud on the Market Cases,” UCLA Law Review, 37,
         June 1990, pages 883-923.
      30
         Bartholdy, Jan, and Paula Peare, “Unbiased Estimation of Expected Return Using CAPM,” International Review
         of Financial Analysis, 2003, pages 69-81. The article specifically mentions the CAPM but its analysis applies
         equally to the Fama-French Three-Factor Model because that model is really just an extended version of the
         CAPM. See Brealey, Richard A., Stewart C. Myers, and Franklin Allen, Principles of Corporate Finance, 9th ed.,
         McGraw-Hill, New York, 2008, pages 225-227. Mark M. Carhart also constructed a four-factor model, which
         takes the Fama-French three-factor model and extends it by adding a momentum factor. The momentum factor is
         calculated as the equal-weighted average of firms with the highest 30 percent eleven-month return lagged one
         month less the equal-weighted average of firms with the lowest 30 percent eleven-month return lagged one month.
         See Carhart, Mark M., “On Persistence in Mutual Fund Performance,” Journal of Finance, 52, March 1997, pages
         57-82 and Fama, Eugene F. and Kenneth R. French, “Size, value, and momentum in international stock returns,”
         Journal of Financial Economics, 105, 2012, pages 457-472.

                                                             12
       Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 17 of 59 PageID #:7558




30.        A multiple regression model is estimated using an estimation period that is ideally untainted by

           fraud and comparable to the event period (i.e., the Class Period). 31 However, in this instance,

           the Fama-French Three-Factor Model provides a better fit to Allstate’s common stock price

           behavior during the Class Period than it does to the behavior of Allstate’s common stock price

           in the year prior to the Class Period as reflected in the higher adjusted R-squared statistic and

           higher F-statistic when the statistical goodness of fit of the two models are compared. 32 I also

           find that the volatility of Allstate’s common stock for the one year after the Class Period was

           higher than the volatility during the Class Period, and thus the one-year period after the Class

           Period would be unsuitable to use for the estimation period. (See Exhibit 2.)

31.        Accordingly, it is my opinion that it is appropriate to use the Class Period as the estimation

           period because the Fama-French Three-Factor Model achieves a better statistical fit for the

           purpose of estimating Allstate’s abnormal returns during the Class Period. A better statistical

           fit leads to a more robust model, which provides more reliable estimates of Allstate’s abnormal

           returns.

32.        When using the event period to fit the model, it is also necessary to isolate the effects of any

           alleged fraud on the security’s price prior to calculating the security’s abnormal returns. One

           manner of estimating abnormal returns during the Class Period is to augment the regression

           model to include dummy variables for the event dates to control for the effect of fraud-related

           events on the parameter estimation. 33 Another procedure that is similar is to drop the event


      31
         For event studies, there are four choices for the estimation period, (1) before the event period, (2) during the event
         period, (3) after the event period, or (4) around the event period. See Henderson, Glenn V., Jr., “Problems and
         Solutions in Conducting Event Studies,” The Journal of Risk and Insurance, 57, 1990, pages 282-306.
      32
         The adjusted R-squared statistics of the regression models based on the Class Period and the one year prior to the
         Class Period are 0.6671 and 0.4753, respectively. The F-statistics of the regression models based on the Class
         Period and the one year prior to the Class Period are 93.1945 and 57.8411, respectively.
      33
         A study by Binder describes an approach that parameterizes the abnormal returns in the regression model by
         including a set of dummy variables. Each dummy variable takes on the value one for a particular event, and the
         coefficient of the dummy variable measures the abnormal return associated with the event. See Binder, John J.,

                                                                 13
      Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 18 of 59 PageID #:7559




        dates during the estimation period, which is the method I selected. 34

33.     I compiled a list of news events related to the alleged fraud during the Class Period, including

        any allegedly false and misleading statements, material omissions, and disclosures that the

        Complaint identifies. 35 I dropped all these fraud-related news event dates in the estimation

        period I used to fit the Fama-French Three-Factor Model in order to avoid having the returns

        on these dates bias the parameter estimates in my regression model.

34.     I modified the Fama-French Three-Factor Model to include the returns on an industry index of

        common stocks that are comparable to Allstate to take into account the sensitivity of Allstate’s

        common stock price to movements in the comparable companies’ common stock prices during

        the Class Period. The regression formula for my Modified Fama-French Three-Factor Model

        is:

                     𝑅𝑅𝑡𝑡 − 𝑅𝑅𝐹𝐹 = 𝛼𝛼 + 𝛽𝛽(𝑅𝑅𝑚𝑚 − 𝑅𝑅𝐹𝐹 ) + 𝑠𝑠(𝑆𝑆𝑆𝑆𝑆𝑆) + ℎ(𝐻𝐻𝐻𝐻𝐻𝐻)                        (Equation 2)
                                     + 𝑖𝑖(𝐼𝐼𝐼𝐼𝐼𝐼𝐼𝐼𝐼𝐼𝐼𝐼𝐼𝐼𝐼𝐼 𝐼𝐼𝐼𝐼𝐼𝐼𝐼𝐼𝐼𝐼) + 𝜖𝜖

35.     𝐼𝐼𝐼𝐼𝐼𝐼𝐼𝐼𝐼𝐼𝐼𝐼𝐼𝐼𝐼𝐼 𝐼𝐼𝐼𝐼𝐼𝐼𝐼𝐼𝐼𝐼 represents the return on a market-weighted custom index comprised of

        members of the Standard & Poor’s 500 Property and Casualty Insurance Index (“S5PROP

        Index”), excluding Allstate. 36 The coefficient 𝑖𝑖 measures the contribution of industry-wide

        factors, as measured by the daily percentage change in the 𝐼𝐼𝐼𝐼𝐼𝐼𝐼𝐼𝐼𝐼𝐼𝐼𝐼𝐼𝐼𝐼 𝐼𝐼𝐼𝐼𝐼𝐼𝐼𝐼𝐼𝐼, to the daily

        excess returns on Allstate’s common stock.

36.     I applied the Modified Fama-French Three-Factor Model for the three corrective Disclosure



         “The Event Study Methodology Since 1969,” Review of Quantitative Finance and Accounting, 11, 1998, pages
         111-137. See also Binder, John J., “Measuring the Effects of Regulation with Stock Price Data,” RAND Journal
         of Economics, 16, 1985, pages 167-183; and Henderson, Glenn V., Jr., “Problems and Solutions in Conducting
         Event Studies,” Journal of Risk and Insurance, 57, 1990, pages 282-306.
      34
         I note that the estimated regression coefficients would be identical under both methods.
      35
         The Complaint identifies six event dates. If information released after 4:00PM or during non-trading days, the
         next trading day is used to explain stock returns.
      36
         The members include The Progressive Corporation, The Travelers Companies, Inc., The Chubb Corporation,
         Cincinnati Financial Corporation, XL Group Ltd, and Chubb Limited (formerly ACE Limited).

                                                              14
       Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 19 of 59 PageID #:7560




           Dates to test whether the stock market’s reactions to the alleged corrective information were

           statistically significant. (See Exhibit 3.) In each case, I used a two-tailed test of statistical

           significance to test whether the daily abnormal return on Allstate’s common stock is zero (the

           null hypothesis) against the alternative hypothesis that the daily abnormal return is different

           from zero (the alternative hypothesis). 37

37.        I distinguish when the abnormal stock return is significantly different from zero at the 1%

           significance level (highly statistically significant), 5% level (statistically significant), or 10%

           level (weakly statistically significant). Academic articles in the financial economics literature

           typically identify results that are statistically significant at all three levels of statistical

           significance but place the most weight on statistical results that are significant at the 1% level,

           less weight on those that are significant at the 5% level, and the least weight on those that are

           only significant at the 10% level.

VI.          Loss Causation Analysis on the Corrective Disclosure Dates

38.        A loss causation analysis investigates whether the disclosure of information that corrects the

           alleged misrepresentations and omissions was substantially the cause of the stock price drop on

           each corrective Disclosure Date. A loss causation analysis involves performing an event study

           to investigate the relationship between the change in the affected security’s price on each

           corrective Disclosure Date and the economically significant news concerning the particular

           security released into the market on the Disclosure Date. An event study is a standard

           statistical technique that financial economists use to test whether a security’s price reaction to a



      37
           The two-tailed test is conservative because I would normally expect that a corrective disclosure would elicit a
           negative stock market reaction, in which case the alternative hypothesis is that the abnormal stock market return is
           less than zero and a one-tailed test would seem more appropriate. Thus, the two-tailed test with a 10% critical
           significance level is equivalent to a one-tailed test with a more conservative 5% critical significance level.


                                                                  15
       Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 20 of 59 PageID #:7561




           news announcement (or some other event) is statistically significant. Typically, a loss

           causation analysis involves examining the information released into the market in connection

           with an alleged fraud by reviewing news articles, commentators’ reports, the company’s public

           announcements, and other public reports released on, or around, each corrective Disclosure

           Date.

39.        The price impact of an alleged misrepresentation can be established either: (1) by analyzing the

           price impact “directly” in response to an alleged misrepresentation or omission; or (2) by

           analyzing the price impact “indirectly” in response to the corrective disclosure that corrects the

           previous misrepresentation or omission. 38 As discussed herein, Plaintiffs allege both

           misrepresentations and omissions of critical information, which maintained or confirmed the

           market’s expectations on the misrepresentation dates. Allstate’s stock price will not react to a

           misrepresentation of economically significant information that maintains or confirms

           investors’ expectations, but rather, will react to the release of the corrective information that

           corrects the previous misrepresentation. I thus established the “indirect” price impact focusing

           on the three corrective Disclosure Dates when the corrective information concerning the

           significant increases in auto claims frequency and the proximate cause of the significant

           increase were released to the public.

40.        As shown in Exhibit 3, Panel B, the abnormal returns on Allstate’s common stock and their

           statistical significance on the three corrective Disclosure Dates are summarized as follows:

                         Disclosure          Actual         Abnormal                      Statistical
                            Date             Return          Return           p-value    Significance
                          2/5/2015             -0.39%          -1.34%            0.012             5%
                          2/6/2015             -1.89%          -1.86%            0.001             1%
                          5/6/2015             -3.84%          -3.58%            0.000             1%
                          8/4/2015            -10.15%         -10.02%            0.000             1%

      38
           Halliburton Co. v. Erica P. John Fund, Inc., 573 U.S. 258, 284 (2014).

                                                                16
       Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 21 of 59 PageID #:7562




           As discussed in detail below for each of the corrective Disclosure Dates, all the evidence,

           including the negative abnormal return on Allstate’s stock on the Disclosure Date and its

           statistical significance and contemporaneous securities analysts’ commentary that

           acknowledge the causal link, support my loss causation analysis.

                A.    February 4-6, 2015

                     i.     Corrective Disclosures with Regard to the Alleged False and Misleading
                            Statements and Omissions
41.        On Wednesday, February 4, 2015, after the market closed, Allstate released its earnings results

           for the fourth quarter of 2014. 39 Allstate reported revenue of $8,759 million, net income of

           $795 million, and operating income of $736 million for the quarter. 40 It reported operating

           EPS of $1.72, which was above the consensus EPS estimate of $1.67. The Company

           highlighted in the press release that its “strategy to serve customers with unique value

           propositions enabled the property-liability businesses to increase policies in force across all

           three underwritten brands… The underlying combined ratio was at the favorable end of the

           full-year outlook range, as the negative impact of adverse fourth quarter frequency on auto

           margins was more than offset by [its] focus on profitable growth.” 41 Allstate further stated

           regarding the increase in auto claims frequency that: 42

                     An increase in claim frequency in the first two months of the quarter adversely
                     impacted the combined ratio for auto insurance, with the Allstate brand auto
                     combined ratio rising to 97.0. This was 1.7 points higher than the prior year. The
                     impact of precipitation in select markets and general economic trends will both be
                     reflected in pricing as necessary to maintain adequate returns. Excellent homeowners
                     profitability brought the property-liability recorded combined ratio to 90.0 for the
                     quarter.



      39
         Allstate Press Release, “Allstate Sustains Growth and Profitability,” February 4, 2015.
      40
         Id., at 1.
      41
         Id., at 1.
      42
         Id., at 2.

                                                               17
       Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 22 of 59 PageID #:7563




42.        The next day on February 5, 2015 at 9:00 AM ET, Allstate held a conference call to discuss its

           earnings results with securities analysts. 43 During the call, Allstate provided an overview of its

           earnings results for the fourth quarter of 2014 and discussed its strategies and 2015 operating

           priorities. The discussion during the call primarily focused on the growth in the Allstate brand,

           an increase in auto claims frequency in October and November, pricing and margin, and

           capital management. In response to an analyst’s question concerning the uptick in auto claims

           frequency, Allstate’s CEO answered that there was no indication that the uptick was related to

           the quality of the business or driven by growth. 44 He reiterated that the higher auto claims

           frequency was primarily driven by economic activity, such as a falling unemployment rate, as

           well as increased precipitation in certain areas of the country.

43.        Plaintiffs allege that Allstate’s earnings release revealed a significant increase in claims

           frequency, which partially disclosed the negative impact of Allstate’s aggressive growth

           strategies. 45

                     ii.    Securities Analysts’ Commentary

44.        In response to Allstate’s fourth quarter of 2014 earnings release, a number of securities

           analysts issued reports.

45.        Wells Fargo, in an analyst report issued on February 4, 2015, noted that Allstate’s fourth

           quarter operating EPS of $1.72 beat its expectation of $1.60. 46 Wells Fargo stated that the

           earnings beat was primarily due to better-than-expected non-life insurance underwriting

           results, reflecting a lower level of catastrophe losses and higher reserve releases. However, it


      43
         Bloomberg L.P., Transcript, “Allstate Earnings Q4 2014 Earnings Call Teleconference,” February 5, 2015.
      44
         Id.
      45
         Complaint, ¶103. However, Counsel has advised me that that Plaintiffs do not assert that Allstate’s earnings
         release disclosed that the significant increase in claim frequency was attributable to Allstate’s growth strategy.
         See, Pls.’ Responses and Objections to Defs’ Second Set of Interrogatories Nos. 1 & 2.
      46
         Wells Fargo Securities, “ALL: Q4 First Look—Frequency Blip Overshadows Earnings Beat,” February 4, 2015,
         at 1.

                                                                18
       Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 23 of 59 PageID #:7564




           added that the positive underlying results were offset by an increase in auto frequency trends

           during the quarter. Wells Fargo also commented that it expected “a negative bias to Allstate

           share price movement reflecting the higher frequency trends seen in the quarter.” 47

46.        Wells Fargo, in its subsequent report released after the conference call on February 5, 2015,

           noted concerning the high auto claims frequency that: 48

                    Allstate attributed the higher auto claims frequency to greater economic activity
                    fueled by a falling unemployment rate as well as precipitation (causing slick roads) in
                    several markets during prime driving hours. Frequency was up in October and
                    November but dropped in December. Company commentary on the call pointed to
                    satisfactory frequency experience in January as well. Beyond this, Allstate also
                    illustrated a recurring pattern of higher frequency in Q4 results in recent years
                    including 2010 and 2011 while attributing seasonality in 2012 as getting caught up in
                    catastrophe losses associated with Superstorm Sandy.

47.        Evercore issued an analyst report on February 4, 2015 stating that it was “incrementally more

           cautious” on its Hold rating on Allstate’s stock because the underlying combined ratio was

           higher than forecasted “due to an increase in personal auto claim frequency.” 49 It suspected,

           however, that the higher personal auto claims frequency for Allstate could have been driven by

           the significant growth in policies in force of the Company, given that its competitors had not

           cited similar issues for the same quarter. Citing these concerns, Evercore reduced its price

           target for Allstate’s common stock from $72 to $71.

48.        In a subsequent report released after the conference call on February 5, 2015, Evercore stated

           that the uptick in auto claims frequency could be “a bump in the road for a couple of months

           rather than significant mid-pricing of the business or growth issues.” 50 However, given that it


      47
         Id.
      48
         Wells Fargo Securities, “ALL: Conference Call Round-up – Frequency Concern Overblown,” February 5, 2015,
         at 1.
      49
         Evercore ISI, “ALL Brand PIF Growth Accelerated But AYCR Ex Cats Misses,” February 4, 2015, at 1.
      50
         Evercore ISI, “More Comfortable with Frequency Uptick in Oct/Nov Post Conference Call, Improving
         Encompass Results,” February 5, 2015, at 1.

                                                           19
       Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 24 of 59 PageID #:7565




           did not see a similar tick up in frequency reported by Allstate’s competitors, it noted that it

           would wait to draw any conclusions.

49.        Janney, in an analyst report issued on February 4, 2015, noted that while Allstate’s overall

           earnings results for the fourth quarter were in line with its expectations, the Company’s

           underlying worsened underwriting results primarily due to an increase in claims frequency

           were disappointing, which it expected would have a negative impact on Allstate’s common

           stock price. 51

50.        UBS, in an analyst report issued on February 4, 2015, noted that Allstate’s fourth quarter EPS

           was slightly below its estimate of $1.76 primarily due to a worse-than-estimated underlying

           loss, higher underwriting expenses, and lower investment income, which were partially offset

           by lower catastrophe losses, more favorable reserve development, and higher life insurance

           operating income. 52 UBS highlighted the Company’s deterioration in its combined ratio,

           which was primarily driven by “an acceleration in standard auto bodily injury frequency and

           severity in the quarter.” 53 UBS also expressed its concern noting that the increase in frequency

           would have a potential negative impact on the Company’s profit margin.

51.        Deutsche Bank, in an analyst report released on February 4, 2015, noted that Allstate’s fourth

           quarter EPS was in line with its forecast, mainly driven by the mixed results with lower-than-

           forecast catastrophe losses and higher auto accident frequency trends in October and

           November. 54 The Deutsche Bank analyst warned that Allstate’s bottom line forecast, which

           was modestly below the consensus, would likely have a negative impact on Allstate’s common




      51
         Janney Capital Markets, “Allstate, Initial Thoughts on 4Q14 Results,” February 4, 2015, at 1.
      52
         UBS Securities, “Allstate Corp., Earnings in Line, but Auto Frequency and Severity Tick Up,” February 4, 2015,
         at 1.
      53
         Id.
      54
         Deutsche Bank Securities, “4Q14 EPS In-Line: 87-89% ‘Core’ Combined Ratio for 2015,” February 4, 2015, at 1.

                                                             20
       Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 25 of 59 PageID #:7566




           stock price.

52.        Sandler O’Neill released an analyst report on February 4, 2015 noting that Allstate beat its

           fourth quarter operating EPS estimate because the Company’s underwriting outperformance

           and higher-than-expected earned premium served to more than offset lower-than-estimated life

           insurance operating income and net investment income. 55 However, Sandler O’Neill

           expressed the view that, while the bottom-line results were better than expected, the worse-

           than-expected combined ratio and higher claims frequency were concerning.

53.        J.P. Morgan, in its analyst report released on February 5, 2015, commented on the price

           reaction of Allstate’s stock that day stating that “Allstate shares face pressure today after it

           reported an uptick in auto insurance loss frequency and severity trend in 4Q.” 56

54.        RBC noted in its analyst report released on February 5, 2015 that it “viewed Q4 as a strong

           overall result even though auto loss cost trends ticked up a bit relative to recent quarters.” 57

           RBC perceived the increased auto loss cost as a “blip,” while Allstate’s “premium, policies in

           force, ROEs, and overall margins are all heading in the right direction.” 58 RBC acknowledged

           that “the auto combined ratio deteriorated in Q4 due to higher auto frequency (+4%) and

           severity (+6%) trends during October & November.” 59

55.        Furthermore, certain securities analysts lowered their EPS estimates for 2015-2016 and/or their

           price targets for Allstate’s common stock while expressing their concerns about the increase in

           Allstate’s auto claims frequency. For instance, Sterne Agee, in its analyst report released on




      55
         Sandler O’Neill + Partners, “4Q14 First Look: Reports $1.72 vs. $1.67 SOP,” February 4, 2015, at 1.
      56
         J.P. Morgan Securities, “Price Increases Could Offset Higher Loss Cost Trends: Buy on the Dip,” February 5,
         2015, at 1.
      57
         RBC Capital Markets, “Staying on Board; Dialing up Capital Management,” February 5, 2015, at 1.
      58
         Id., at 1.
      59
         Id., at 3.

                                                             21
       Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 26 of 59 PageID #:7567




           February 5, 2015, commented that: 60

                  Deterioration in the core LR [loss ratio] (due to increased auto frequency), lower NII
                  [net investment income], and lower life income vs. our forecast was offset by low cat
                  activity. While it is too early to know if this quarter's uptick in frequency is indicative
                  of a trend, we have some concern in the deterioration at a time when ALL is working to
                  drive growth and recent pricing increases on the total portfolio are moderating.
                  Management reiterated its AY ex cat CR guidance range of 87% to 89%. This
                  compares to full year 2014 at 87.1%. We are lowering our 2015 and 2016 EPS on a
                  higher CR forecast and lower NII partly offset by higher share repurchase forecasts.

56.        After the market closed on February 5, 2015, securities analysts continued to release analyst

           reports discussing Allstate’s fourth quarter earnings results. Morgan Stanley, in its analyst

           report released on February 5, 2015, noted that: 61

                  Allstate PIF growth is gaining momentum. However, 2015 core combined guidance of
                  87-89% leaves little room for margin improvement. Tough comps in cats and
                  partnership income provide challenge for EPS growth.

57.        Sandler O’Neill, in a follow-up report released on February 6, 2015, suggested that Allstate’s

           underlying combined ratio was not anticipated to improve in 2015. 62 It also reiterated

           Allstate’s remark that the increase in claims frequency was attributable to increased miles

           driven. Accordingly, Sandler O’Neill downgraded Allstate’s common stock to Hold from Buy

           and reduced its price target from $78 to $76 based on its concerns regarding Allstate’s worse-

           than-expected underlying combined ratio due to an increase in auto claims frequency.

58.        Compass Point, in an analyst report released on February 6, 2015, noted that: 63

                    The company is a leader in the auto industry, but we believe growth will remain in
                    the low single digit range in 2015. Allstate’s 4Q14 results benefitted from lower CAT
                    losses YoY and while top line growth exceeded expectations in the P&C segment, the

      60
         Sterne, Agee & Leach, “4Q14 Core Miss on Increased Auto Loss Trend, NII and Life Income; Reducing Ests
         [Estimates] and Price Target,” February 5, 2015, at 1.
      61
         Morgan Stanley & Co., “2015 Guidance Points to Limited EPS Growth,” February 5, 2015, at 1.
      62
         Sandler O’Neill + Partners, “4Q14 Earnings Review: Downgrading to HOLD from BUY,” February 6, 2015, at 1-
         2.
      63
         Compass Point Research & Trading, “Lower CAT Losses Help Beat, 2015 Goals Look A Lot Like 2014,”
         February 6, 2015, at 1-2.

                                                          22
       Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 27 of 59 PageID #:7568




                     source of the growth stems from the auto business, with homeowners growth weaker
                     than we anticipated. We believe the company will continue to attempt to cross sell
                     products to diversify premiums (auto/ home) as well as expand its distribution
                     footprint (primarily through Esurance) to target changing buyer habits. With fewer
                     growth opportunities, we believe the company will remain committed to stock
                     repurchases. Stock repurchases were lower than expected in 4Q14 and the company
                     expects to complete its prior repurchase authorization by the end of 1Q15. In
                     addition, the Company has already announced a new repurchase reauthorization of
                     $3B to be completed by mid-2016. The Tangible book value declined from 3Q14 as
                     lower interest rates forced a large adjustment in the company’s pension benefits. With
                     shares trading at peak multiples on a P/E basis, and closing in on the peer group, we
                     don’t believe there is much room for multiple expansion given that management’s
                     2015 goals are unchanged from 2014.

           Accordingly, Compass Point slightly lowered its price target for Allstate stock from $68 to

           $67.

59.        Overall, Allstate’s fourth quarter of 2014 earnings results were broadly above or in-line with

           analysts’ forecasts. (See Exhibit 4 for securities analysts’ EPS estimates.) The majority of the

           securities analysts, after the earnings press release on February 4, 2015, initially raised

           concerns about Allstate’s reduced combined ratio, which was primarily driven by an increase

           in auto claims frequency. However, the analysts later indicated that the increase in auto claims

           frequency was less of a concern after hearing Allstate management’s explanation during the

           conference call that the increase was primarily driven by the weather and the number of miles

           driven. As discussed above, in light of the increase in auto claims frequency, certain securities

           analysts lowered their EPS estimates for 2015-2016 and/or their price targets for Allstate’s

           common stock. 64




      64
           See, e.g., Evercore ISI, “More Comfortable with Frequency Uptick in Oct/Nov Post Conference Call, Improving
           Encompass Results,” February 5, 2015, at 1; and Sterne, Agee & Leach, “4Q14 Core Miss on Increased Auto
           Loss Trend, NII and Life Income; Reducing Ests [Estimates] and Price Target,” February 5, 2015, at 1.


                                                               23
      Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 28 of 59 PageID #:7569




              iii.     The Information Contained in Allstate’s Earnings Release for the Fourth
                       Quarter of 2014 Was a Corrective Disclosure
60.   Allstate’s fourth quarter 2014 earnings results were broadly in-line with or better than analysts’

      forecasts. In an efficient market like the one for Allstate’s common stock during the Class

      Period, Allstate’s positive earnings results for the fourth quarter of 2014, which beat the

      market’s EPS consensus, would normally be expected to elicit a positive stock price reaction.

      However, in assessing Allstate’s outlook, investors and securities analysts raised concerns

      about Allstate’s reduced auto combined ratio, which was primarily driven by an increase in

      Allstate’s auto claims frequency, as discussed above.

61.   Therefore, Allstate’s earnings announcement for the fourth quarter of 2014 provided new

      information that led to concerns regarding the increase in auto claims frequency, which was,

      from an economic perspective, corrective of alleged misrepresentations and omissions

      concerning the performance of Allstate’s auto insurance business and what factors were

      responsible for the concerning outlook.

              iv.      Price Impact of the Corrective Disclosures

62.   On Thursday, February 5, 2015, Allstate’s common stock price declined 0.39 percent from

      $72.58 to $72.30. (See Exhibit 3, Panel B.) Based on the Modified Fama-French Three-Factor

      Model, including the percentage change in the Industry Index as an explanatory variable, the

      abnormal return on Thursday, February 5, 2015 was -1.34 percent for Allstate’s common

      stock. (See Exhibit 3, Panel B.) The abnormal return is statistically significant at the 5 percent

      level. Such a significance level means that there is less than a 1 in 20 chance that the abnormal

      return happened by mere chance.

63.   On Friday, February 6, 2015, Allstate’s common stock price declined 1.89 percent from $72.30

      to $70.93. (See Exhibit 3, Panel B.) Based on the Modified Fama-French Three-Factor


                                                     24
       Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 29 of 59 PageID #:7570




           Model, including the percentage change in the Industry Index as an explanatory variable, the

           abnormal return on Friday, February 6, 2015 was -1.86 percent for Allstate’s common stock.

           (See Exhibit 3, Panel B.) The abnormal return is statistically significant at the 1 percent level.

           Such a significance level means that there is less than a 1 in 100 chance that the abnormal

           return happened by mere chance.

64.        But-for Allstate’s positive earnings results for the fourth quarter of 2014, Allstate’s stock price

           would have declined further. Therefore, being conservative in favor of Defendants, I did not

           parse out the positive impact of confounding information (i.e., the positive earnings results)

           from the negative price impact of the corrective disclosure. Furthermore, as discussed above, a

           few analysts attributed Allstate’s stock price decline on February 5, 2015 to the increase in

           Allstate’s auto claims frequency or expected the price to decline due to the increase in auto

           claims frequency. 65 Consequently, it is my opinion that the corrective information contained

           in Allstate’s earnings release regarding the increase in its auto claims frequency was the cause

           of the significant price decline of Allstate’s stock on February 5, 2015.

65.        Also, after the market closed on February 5, 2015, securities analysts continued to release their

           analysts’ reports commenting on Allstate’s earnings results for the fourth quarter of 2014. As

           discussed above, a few analysts raised concerns about Allstate’s increased auto claims

           frequency and, consequently, lowered their EPS estimates for 2015-2016, price targets, and/or

           ratings for Allstate’s common stock. In particular, Sandler O’Neill, in a report released on

           February 6, 2015, downgraded Allstate’s common stock from Buy to Hold and reduced its

           price target from $78 to $76 based on its concerns regarding Allstate’s worse-than-expected



      65
           See, e.g., Janney Capital Markets, “Allstate, Initial Thoughts on 4Q14 Results,” February 4, 2015; J.P. Morgan
           Securities, “Price Increases Could Offset Higher Loss Cost Trends: Buy on the Dip,” February 5, 2015; Wells
           Fargo Securities, “ALL: Conference Call Round-up – Frequency Concern Overblown,” February 5, 2015.

                                                                 25
       Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 30 of 59 PageID #:7571




           underlying combined ratio due to an increase in auto claims frequency. 66 The Sandler O’Neill

           report specifically cited to Allstate’s February 4 earnings release. 67 Consequently, it is my

           opinion that the information contained in the analysts’ reports that were released after the

           market closed on February 5, 2015 or during the trading day of February 6, 2015 was the cause

           of the significant price decline of Allstate’s stock on February 6, 2015.

66.        In addition, I understand that claims frequency is typically affected by 1) external factors, such

           as weather, miles driven, and gas price, and 2) internal factors, such as changes in a company’s

           strategies to aggressively grow its business. Because the corrective disclosures on February 5

           and 6, 2015 involve the Company’s misrepresentations regarding the increase in auto claims

           frequency that was caused by its aggressive auto insurance growth strategies, I measure the

           price impact of corrective information concerning Allstate’s aggressive auto insurance growth

           strategies, exclusive of the impact of any external factors, in performing my loss causation and

           damages analyses.

67.        In measuring the impact of Allstate’s aggressive growth strategies that were implemented in

           2013 on its auto claims frequency, I relied on the Leverty Report. 68 The Leverty Report opines

           that, for the fourth quarter of 2014, no more than 9.64 percent of the increase in auto claims

           frequency was attributable to external factors, such as precipitation and miles driven. 69 Thus, I

           applied an adjustment factor of 90.36 percent (= 100% - 9.64%) to the abnormal returns on

           Allstate’s common stock on February 5 and 6, 2015 because it represents the portion of the

           growth rate in Allstate’s auto claims frequency that resulted from Allstate’s aggressive growth



      66
         Sandler O’Neill + Partners, “4Q14 Earnings Review: Downgrading to HOLD from BUY,” February 6, 2015, at 1-
         2.
      67
         Id., at 1.
      68
         Expert Report of Tyler Leverty, PhD, dated February 27, 2020 (the “Leverty Report”).
      69
         Leverty Report, ¶188, Table 3 and ¶198, Table 6. Being conservative, I treated the negative impact of
         precipitation on frequency values as zero.

                                                          26
       Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 31 of 59 PageID #:7572




           strategies whose impact Allstate allegedly misrepresented at the beginning of the Class Period.

           I calculated the portion of the abnormal return on Allstate’s common stock on February 5,

           2015 that was caused by the corrective information regarding the impact of its aggressive

           growth strategies in its auto insurance business and found it to be -1.21 percent (= -1.34% ×

           90.36%). Also, I calculated the portion of the abnormal return on Allstate’s common stock on

           February 6, 2015 that was caused by the corrective information regarding the impact of its

           aggressive growth strategies in its auto insurance business and found it to be -1.68 percent (= -

           1.86% × 90.36%).

                B.    May 5-6, 2015

                       i.   Corrective Disclosures with Regard to the Alleged False and Misleading
                            Statements and Omissions
68.        On Tuesday, May 5, 2015, after the market closed, Allstate released its earnings results for the

           first quarter of 2015. Allstate reported revenue of $8,952 million, net income of $648 million,

           and operating income of $616 million for the quarter. 70 It reported operating EPS of $1.46,

           which was slightly above the consensus EPS estimate of $1.44. The Company highlighted in

           its press release that the “Allstate brand had good growth and return in auto, home and other

           lines of insurance. The strength of homeowners returns, including low catastrophe losses, more

           than offset the impact of increased economic activity on auto margins which is being factored

           into our pricing.” 71 Regarding its first quarter operating results compared to the prior year

           quarter, Allstate emphasized its slightly improved property-liability combined ratio, higher

           underwriting income, but slightly worse underlying combined ratio. 72 Allstate also highlighted




      70
         Allstate Press Release, “Allstate’s Broad-Based Business Model Generates Profitable Growth,” May 5, 2015, at 1.
      71
         Id.
      72
         Id., at 2.

                                                             27
       Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 32 of 59 PageID #:7573




           that: 73

                      Auto losses were elevated in the first quarter, reflecting seasonal winter weather and
                      higher non-weather levels of frequency and severity in all three brands where we
                      underwrite risk. Allstate brand auto had a first quarter combined ratio of 96.8, and an
                      underlying combined ratio of 95.6, which was 1.8 points unfavorable to the prior year
                      quarter. Allstate brand bodily injury frequency increased 6.8% from low levels in the
                      first quarter of 2014. Property damage frequency increased 2.1%, and was impacted
                      in part by adverse winter weather experienced predominantly in the east, as well as
                      higher frequency trends broadly across the country. Prior year reserve reestimates
                      negatively impacted the Allstate brand auto recorded combined ratio by 0.8 points in
                      the first quarter of 2015, with approximately half due to litigation settlement accruals.
                      While losses were elevated in the quarter, Allstate brand auto continued to generate a
                      good combined ratio. Price increases in auto insurance originally planned for later in
                      2015 have been accelerated due to increased non-weather-related loss trends.

69.        The next day on May 6, 2015 at 9:00 AM ET, Allstate held a conference call to discuss its

           earnings results with securities analysts. During the call, Allstate provided an overview of its

           earnings results for the first quarter of 2015 and discussed its strategies and 2015 operating

           priorities. 74 The main topics during the call included the Company’s auto claims frequency

           and severity trends, non-catastrophe weather-related losses, plans for the pricing actions on the

           auto book, and the sustainability of the growth in its policies in force.

70.        Plaintiffs allege that Allstate’s earnings release “revealed a second consecutive increase in

           claims frequency, partially disclosing the negative impact of Defendants’ strategy to

           aggressively grow Allstate’s insurance business.” 75

                       ii.     Securities Analysts’ Commentary
71.        A number of securities analysts issued reports in response to Allstate’s first quarter 2015

           earnings release.

72.        Wells Fargo, in an analyst report issued on May 5, 2015, stated that Allstate’s first quarter


      73
         Id., at 2.
      74
         Bloomberg L.P., Transcript, “Allstate Earnings Q1 2015 Earnings Call Teleconference,” May 6, 2015.
      75
         Complaint, ¶104. see also, Pls.’ Responses and Objections to Defs’ Second Set of Interrogatories No. 4.

                                                              28
       Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 33 of 59 PageID #:7574




           operating EPS of $1.46 slightly beat its expectation of $1.45 noting that: 76

                    The modest upside reflects better-than-expected life results and a lower corporate
                    loss. Non-life results came in as expected as stronger investment income offset
                    weaker underwriting results. Lower-than-expected catastrophe losses were more than
                    offset by adverse reserve development. Auto results were impacted by elevated
                    frequency trends for the second consecutive quarter, something that we had [been]
                    looking to lessen. While ALL saw continued policy growth, a strong level of capital
                    return, and maintained its full-year outlook, we think this will be more than
                    overshadowed by the loss trend. We expect ALL shares to trade down (5/6) on the
                    continued higher frequency trends.

73.        Regarding Allstate’s weakened combined ratio for the first quarter, Wells Fargo attributed the

           deterioration of the ratio to the higher auto frequency trends stating that:

                    The deterioration from last year reflected weaker results within ALL Brand auto as
                    the underlying margin rose by 1.8 points (to 95.6%) reflect higher frequency trends
                    (both bodily injury and property damage). Auto bodily injury (BI) frequency was
                    +6.8%, compared to+4% in Q4. Auto property damage (PD) frequency rose 2.1%,
                    compared to +0.5% in Q4.

74.        In a subsequent report issued on May 6, 2015 after the earnings conference call, Wells Fargo

           noted that the main focus during the conference call was on “elevated frequency trends, pricing

           actions, and the sustainability of policies in force growth” and pointed out Allstate’s higher

           auto claims frequency for the second consecutive quarter. 77

75.        Deutsche Bank in an analyst report released on May 5, 2015 noted that Allstate’s EPS was

           better than its forecast of $1.37. 78 It noted that the outperformance was primarily driven by the

           Company’s property and casualty investment income from limited partnership and stronger

           than forecasted share repurchases. It further commented that the factors including adverse

           development in property and casualty, increasing auto frequency trends and the worse-than-



      76
         Wells Fargo Securities, “ALL: First Look at Q1 Results—Frequency Concerns Remain,” May 5, 2015, at 1.
      77
         Wells Fargo Securities, “ALL: Conference Call Round-up: Frequency Is Everyone’s Problem,” May 6, 2015, at 1.
      78
         Deutsche Bank Securities, “Modest 1Q15 Beat on Solid P&C Alt Investment Income,” May 5, 2015, at 1.

                                                            29
       Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 34 of 59 PageID #:7575




           expected total property and casualty underlying combined ratio would have a negative impact

           on Allstate’s stock price on May 6, 2015.

76.        Janney, in its analyst report released on May 5, 2015, also expected a modest negative stock

           price reaction on May 6, 2015 due to the heightened auto claims frequency. 79

77.        UBS issued an analyst report on May 5, 2015 noting that Allstate’s operating EPS beat its

           estimate of $1.27. 80 UBS attributed the positive earnings results, including a favorable

           variance of $0.19, to the following elements: 81

                     1) the Company’s lower-than-expected catastrophe losses ($0.23 p/sh),
                     2) higher limited partnership income ($0.10 p/sh), and
                     3) a lower expense ratio ($0.05 p/sh),
                     [which were] partly offset by a higher underlying loss ratio ($0.11 p/sh) and adverse
                     reserve development ($0.12 p/sh).

           UBS also noted the positive elements of the 2.0% sequential increase in BVPS and better than

           expected share buybacks. However, UBS raised concerns about the Company’s increase in its

           auto claims frequency and a deteriorating company-wide underlying combined ratio, which

           were “largely driven by an acceleration in auto bodily injury and physical damage frequency in

           the quarter.” 82

78.        RBC, in an analyst report issued on May 6, 2015, stated that Allstate’s operating EPS was in

           line with its estimate. 83 However, RBC expressed its concern about the Company’s uptick in

           auto claims frequency and severity for the second straight quarter, noting that “the overall

           combined ratio was weaker than expected due to a higher auto combined ratio (non-cat

           weather and frequency claims trends), which was offset by better-than-anticipated investment


      79
         Janney Capital Markets, “Initial Thoughts on 1Q15 Results,” May 5, 2015, at 1.
      80
         UBS Securities, “Allstate Corp., Beat on Lower Cat Losses, but Auto Frequency Ticks Up Again,” May 5, 2015,
         at 1.
      81
         Id.
      82
         Id.
      83
         RBC Capital Markets, “Rising Auto Claims Frequency Overshadows Solid Q1,” May 6, 2015, at 1.

                                                            30
       Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 35 of 59 PageID #:7576




           income and lower corporate expenses.” 84 Accordingly, RBC lowered its price target for

           Allstate’s common stock from $78 to $77.

79.        Credit Suisse, in an analyst report released on May 6, 2015, noted that Allstate’s first quarter

           operating EPS was lower than its estimate of $1.50. 85 Credit Suisse attributed the negative

           impact, which included an unfavorable variance of $0.04, to the following elements: 86

                    1) 7c of lighter than expected catastrophes,
                    2) 10c of favorable limited partnership income relative to our 11% yield runrate,
                    3) 1c for the better than modeled results in corporate,
                    [which] all partially offset by 14c less of favorable PYD [Prior Year Development].

           Credit Suisse lowered its price target for Allstate’s common stock from $84 to $80, reflecting

           the Company’s “pricing action following consecutive quarters of weaker than expected auto

           underwriting results.” 87

80.        Morgan Stanley, in an analyst report released on May 5, 2015, commented on Allstate’s

           “solid” first quarter results noting the Company’s operating EPS was in-line with its estimate

           of $1.46. 88 Morgan Stanley, however, highlighted the Company’s rising auto claims frequency

           and severity for two consecutive quarters.


81.        Morgan Stanley, in a subsequent report released on May 7, 2015, again highlighted Allstate’s

           rising auto claims frequency for two consecutive quarters. 89 Accordingly, Morgan Stanley

           lowered its price target for Allstate’s common stock from $72 to $70. 90


      84
         Id.
      85
         Credit Suisse Securities, “Lowering TP Following Continuation of Soft (Though Somewhat Expected) Auto,”
         May 6, 2015, at 1.
      86
         Id.
      87
         Id.
      88
         Morgan Stanley & Co., “Allstate Corporation, 1Q15: Solid Results But Auto Frequency Ticked up (Again),” May
         5, 2015, at 1.
      89
         Morgan Stanley & Co., “Allstate Corporation, Rising Auto Frequency A Near Term Overhang,” May 7, 2015, at
         1.
      90
         I note that the analyst report that contained this price target change was released on May 7, 2015 and consequently
         did not affect Allstate’s stock price on May 6, 2015.

                                                               31
       Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 36 of 59 PageID #:7577




82.        JMP Securities, in its analyst report released on May 6, 2015, noted that Allstate missed its

           EPS estimate of $1.55. 91 JPM Securities explained that the earnings miss of $0.09 was driven

           by a “higher-than-forecast accident year loss ratio (…$0.16 miss) and net adverse development

           (…$0.14 miss),” which were “partially offset by lighter-than-forecast catastrophe losses.” 92

83.        Sandler O’Neill, in its analyst report released on May 6, 2015, noted Allstate’s earnings miss

           relative to its EPS estimate of $1.87, pointing out that: 93

                    The earnings miss relative to our estimate was driven by underwriting
                    underperformance along with lower than expected life insurance operating income
                    and a higher than anticipated effective tax rate that served to more than offset higher
                    than expected net investment. The underlying combined ratio - which excludes
                    catastrophes, prior year reserve reestimates and amortization of purchased intangibles
                    - deteriorated by 60 basis points to 89.0% from 88.4% in 1Q14.

           Incorporating the negative trend, Sandler O’Neill reduced the Company’s EPS estimates for

           2015 and 2016 and also reduced its price target for Allstate’s common stock from $76 to $71.

84.        William Blair, in its analyst report released on May 6, 2015, noted Allstate’s earnings beat

           relative to its EPS estimate of $1.30. 94 Nevertheless, William Blair highlighted Allstate’s

           increased “auto accident-year loss ratios,” noting that: 95

                    Allstate generated solid results during the quarter, with operating EPS coming in at
                    $1.46, compared with $1.30 in the prior-year period. Earnings were driven by
                    improvement in the homeowners book, which helped counter pressure on the auto
                    book. Tougher auto trends should be a near-term EPS headwind and overhang on the
                    stock. Over the longer term, earnings should be helped by growth of the profitable
                    homeowners book, a high level of capital return, and solid top-line prospects.

           Reflecting a 100-basis-point increase in its auto loss ratio assumptions, William Blair lowered


      91
         JMP Securities, “1Q15 Results: EPS in Line With Street; PIF Trends Remain Positive but Auto Loss Trends
         Remain Elevated,” May 6, 2015, at 1.
      92
         Id.
      93
         Sandler O’Neill + Partners, “1Q15 Earnings Review: Maintaining HOLD rating,” May 6, 2015, at 1.
      94
         William Blair & Company, “Near-Term Clouds Formed by Declining Auto Margins; Look to 2016,” May 6,
         2015, at 1.
      95
         Id.

                                                            32
       Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 37 of 59 PageID #:7578




           its EPS estimate for Allstate for 2015 and 2016.

85.        Overall, Allstate’s first quarter 2015 earnings results were largely in-line with or above

           analysts’ forecasts. (See Exhibit 5 for securities analysts’ EPS estimates.) However, the

           majority of securities analysts raised concerns about the higher auto claims frequency trends

           that were evident for the second quarter in a row. As discussed above, a number of securities

           analysts lowered their EPS estimates for 2015/2016 and/or their price targets for Allstate’s

           common stock in response to the Company’s higher auto claims frequency. 96

                       iii.   The Information Contained in Allstate’s Earnings Release for the First
                              Quarter of 2015 Was a Corrective Disclosure

86.        Allstate’s fourth quarter 2014 earnings results were broadly in-line with or better than analysts’

           forecasts. In an efficient market like the one for Allstate’s stock during the Class Period,

           Allstate’s positive earnings results for the first quarter of 2015, which were slightly above the

           market’s EPS consensus, would normally be expected to elicit a positive stock price reaction.

           However, in formulating their assessments of Allstate’s outlook, investors and securities

           analysts were again concerned about the higher auto claims frequency trends that were evident

           for the second consecutive quarter.

87.        Therefore, Allstate’s earnings announcement for the first quarter of 2015 provided new

           information that led to concerns regarding the Company’s increased auto claims frequency,

           which was, from an economic perspective, corrective of (and a materialization of the risks

           concealed by) alleged misrepresentations and omissions concerning the performance of

           Allstate’s auto insurance business and what factors were responsible for the concerning



      96
           See, e.g., Sandler O’Neill + Partners, “1Q15 Earnings Review: Maintaining HOLD rating,” May 6, 2015, at 1-2;
           Credit Suisse Securities, “Lowering TP Following Continuation of Soft (Though Somewhat Expected) Auto,”
           May 6, 2015, at 1; and RBC Capital Markets, “Rising Auto Claims Frequency Overshadows Solid Q1,” May 6,
           2015, at 1.


                                                               33
       Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 38 of 59 PageID #:7579




           outlook.

                      iv.     Price Impact of the Corrective Disclosures
88.        On Wednesday, May 6, 2015, Allstate’s common stock price declined 3.84 percent from

           $70.00 to $67.31. (See Exhibit 3, Panel B.) Based on the Modified Fama-French Three-Factor

           Model, including the percentage change in the Industry Index as an explanatory variable, the

           abnormal return on May 6, 2015 was -3.58 percent for Allstate’s common stock. (See Exhibit

           3, Panel B.) The abnormal return is statistically significant at the 1 percent level. Such a

           significance level means that there is less than a 1 in 100 chance that the abnormal return

           happened by mere chance.

89.        But-for Allstate’s positive earnings results for the first quarter of 2015, Allstate’s stock price

           would have declined further. Therefore, being conservative in favor of Defendants, I did not

           parse out the positive impact of confounding information (i.e., the positive earnings results)

           from the negative price impact of the corrective disclosure. Furthermore, as discussed above, a

           few analysts attributed Allstate’s stock price decline on May 6, 2015 to the increase in its auto

           claims frequency or expected Allstate’s stock price to decline due to the increase in the auto

           claims frequency. 97 Consequently, it is my opinion that the corrective information contained in

           Allstate’s earnings release regarding the increase in its auto claims frequency was the cause of

           the significant price decline of Allstate’s stock on May 6, 2015.

90.        In addition, as with my price impact analysis for the February 5, 2015 Disclosure Date,

           because the corrective disclosure on May 6, 2015 involves the Company’s misrepresentations

           regarding the increase in auto claims frequency that was caused by its aggressive auto

           insurance growth strategies, I measure the price impact of corrective information concerning


      97
           See, e.g., Wells Fargo Securities, “ALL: First Look at Q1 Results—Frequency Concerns Remain,” May 5, 2015;
           Deutsche Bank Securities, “Modest 1Q15 Beat on Solid P&C Alt Investment Income,” May 5, 2015; and Janney
           Capital Markets, “Initial Thoughts on 1Q15 Results,” May 5, 2015.

                                                              34
       Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 39 of 59 PageID #:7580




           Allstate’s aggressive auto insurance growth strategies, exclusive of the impact of any external

           factors, in performing my loss causation and damages analyses.

91.        In measuring the impact of Allstate’s aggressive growth strategies that were implemented in

           2013 on its auto claims frequency, I relied on the Leverty Report. As noted above, the Leverty

           Report opines that, for the first quarter of 2015, no more than 13.65 percent of the increase in

           auto claims frequency was attributable to external factors, such as precipitation and miles

           driven. 98 Thus, I applied a 86.35 percent (= 100% - 13.65%) adjustment factor to the

           abnormal return on Allstate’s common stock on May 6, 2015 because it represents the portion

           of the growth rate in Allstate’s auto claims frequency that resulted from Allstate’s aggressive

           growth strategies whose impact Allstate allegedly misrepresented at the beginning of the Class

           Period. I calculated the portion of the abnormal return on Allstate’s common stock on May 6,

           2015 that was caused by the corrective information regarding the impact of its aggressive

           growth strategies in its auto insurance business and found it to be -3.09 percent (= -3.58% ×

           86.35%).

                C.    August 3-4, 2015

                       i.   Corrective Disclosures with Regard to the Alleged False and Misleading
                            Statements and Omissions
92.        On Monday, August 3, 2015, after the market closed, Allstate released its earnings results for

           the second quarter of 2015. Allstate reported revenue of $8,982 million, net income of $326

           million, and operating income of $262 million for the quarter. 99 It reported operating EPS of

           $0.63, which was significantly below the consensus EPS estimate of $0.97. The Company




      98
         Leverty Report, ¶188, Table 3 and ¶198, Table 6. Being conservative, I treated the negative impact of
         precipitation on frequency values as zero.
      99
         Allstate Press Release, “Allstate Maintains Focus on Profitability,” August 3, 2015, at 1.

                                                               35
       Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 40 of 59 PageID #:7581




        noted in the press release concerning the spike in auto losses that: 100

                   Allstate’s proactive approach to strategy and operating performance resulted in a
                   rapid adjustment to continued increases in auto losses. Our second quarter operating
                   income of $262 million was lower than last year, reflecting increased frequency and
                   severity of auto accidents. The increase in auto accidents is broad-based by state, risk
                   class, rating plans and the maturity of the business, and consequently appears to be
                   driven by external factors. While recent growth in Allstate brand auto policies in
                   force did increase frequency, since new business typically has higher relative
                   frequency, this was not the primary driver of a higher combined ratio. We have
                   responded aggressively to improve profitability with rate increases, tighter
                   underwriting standards and expense reductions.

93.     In addition, regarding the combined ratio, Allstate stated that: 101

                   Allstate Protection had an underwriting loss of $8 million and a combined ratio of
                   100.1 in the second quarter of 2015, as underwriting income of $86 million from the
                   Allstate brand was more than offset by investments in Esurance’s growth strategy and
                   higher non-catastrophe losses in the Encompass brand. Allstate brand underwriting
                   income declined from $299 million in the second quarter of 2014 as the auto
                   combined ratio deteriorated by 6.0 points from the favorable results in the prior year
                   to 101.4 due to higher auto claims frequency and severity. Homeowners underwriting
                   income improved by $103 million to $91 million in the second quarter due to a
                   consistently strong underlying combined ratio and lower catastrophe losses.

94.     The next day on August 4, 2015 at 9:00 AM ET, Allstate held a conference call to discuss its

        earnings results with securities analysts. During the call, Allstate provided an overview of its

        second quarter 2015 results and discussed its strategies and 2015 operating priorities. 102 The

        main topics of the call included the auto claims frequency and severity trends, its pricing

        actions, the growth in policies in force, and capital management. Concerning the “significantly

        elevated” claims frequency for the quarter, the President of Allstate reiterated that the increase

        was primarily driven by external factors. However, he admitted that the growth rate of


      100
          Id.
      101
          Id., at 2.
      102
          Bloomberg L.P., Transcript, “Allstate Earnings Q2 2015 Earnings Call Teleconference,” August 4, 2015.


                                                             36
       Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 41 of 59 PageID #:7582




        Allstate’s “new auto business” contributed to the increase in claims frequency. He specifically

        noted that: 103

                  As you know, new business normally runs at a higher frequency level than renewal
                  customers. We often refer to this as a new business penalty. With that in mind, we
                  want to quantify this impact in our auto book, particularly in light of the positive
                  growth trends we've experienced over the past couple of years. So we analyzed how
                  the volume of new auto business we've written in the past two years has impacted our
                  results and our analysis indicated that the new business growth rate is having between
                  a half a point and a point impact on the auto loss ratio. This impact was expected and
                  manageable. It is, however, a contributing factor to the higher frequency we are
                  seeing. We continue to monitor new to renewal trends across our 15 local market
                  operating committees in the U.S. and Canada.

95.     Plaintiffs allege that Allstate’s earnings release revealed “the third consecutive quarter of

        increase in claims frequency.” 104 Plaintiffs further allege that Allstate admitted, “for the first

        time, that ‘recent growth in Allstate brand auto policies in force did increase [in]

        frequency.’” 105

                    ii.    Securities Analysts’ Commentary
96.     In response to Allstate’s second quarter of 2015 earnings release, a number of securities

        analysts issued reports.

97.     Morgan Stanley, in an analyst report issued on August 3, 2015, commented that Allstate’s

        second quarter results were “disappointing” with the operating EPS of $0.63, which was

        significantly below its estimate of $1.18. 106 Morgan Stanley highlighted that the increased

        combined ratio was “driven higher by a broad based increase in frequency and severity of auto

        accident.” 107



      103
          Id.
      104
          Complaint, ¶105.
      105
          Complaint, ¶106.
      106
          Morgan Stanley & Co., “2Q15: Disappointing Results as Auto Frequency & Severity Remain Elevated,” August
         3, 2015, at 1.
      107
          Id.

                                                           37
       Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 42 of 59 PageID #:7583




98.     UBS, in an analyst report issued on August 3, 2015, noted that Allstate’s operating EPS of

        $0.63 was considerably below its estimate of $1.04, which was mainly driven by a higher

        underlying loss ratio, adverse reserve development, and lower limited partnership income. 108

        UBS attributed the EPS miss of $0.41 to: 109

                   1) a higher underlying loss ratio ($0.29 p/sh),
                   2) adverse reserve development ($0.08 p/sh unfavorable variance), and
                   3) lower limited partnership income ($0.04 p/sh).

            UBS particularly expressed its concern about the continued increase in claims frequency to

            the extent that the companywide underlying combined ratio deteriorated due to “increases in

            auto bodily injury and physical damage frequency in the quarter.” 110

99.     Wells Fargo stated in an analyst report issued on August 3, 2015 that Allstate’s operating EPS

        was below its estimate of $0.77 primarily due to “continued elevated auto claims frequency”

        and “lower investment income stemming from real estate joint ventures.” 111 Wells Fargo

        highlighted the following points concerning Allstate’s increased auto claims frequency: 112

                   Across both physical damage (PD) and bodily injury (BI), Allstate saw a sustained
                   rise in auto claims frequency of 6.9% and 6.8%, respectively. Claims severity was
                   also up for PD and BI, 3.7% and 0.6%, respectively, but to a lesser degree. Frequency
                   has been on an upswing since the fourth quarter of 2014 following several very
                   favorable years.

100. Wells Fargo, in its subsequent analyst report released on August 4, 2015, commented that

        Allstate’s earnings conference call primarily focused on the uptick in its loss trends,

        particularly frequency. 113 To reflect weaker underlying margins, Wells Fargo lowered its EPS


      108
          UBS Securities, “Allstate Corp., 2Q15: Auto Frequency Ticks Up Again in a Tough Quarter,” August 3, 2015, at
         1.
      109
          Id.
      110
          Id.
      111
          Wells Fargo Securities, “ALL: First Look at Q2 Results – Frequency Crashes Q2 Results,” August 3, 2015, at 1.
      112
          Id.
      113
          Wells Fargo Securities, “ALL: Conference Call Round-Up--Allstate Runs Out of Gas in Q2,” August 4, 2015, at
         1.

                                                             38
    Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 43 of 59 PageID #:7584




     estimates for 2015 and 2016, and consequently, lowered its price target for Allstate’s common

     stock price from $76-$80 to $70-$74.

101. Deutsche Bank released an analyst report on August 3, 2015 stating that Allstate missed its

     EPS forecast of $0.83 primarily due to larger catastrophe losses and the increase in accidence

     frequency. 114 Deutsche Bank further noted regarding Allstate’s auto claims frequency that: 115

               The accident-year loss ratio excluding catastrophes in auto insurance rose to 72.5%,
               up more than 500bps over 2Q14. Back in February 2015, management had observed
               an October/November 2014 spike in accident-frequency that abated in December and
               seemed to be muted in 1Q15. Management now observes accident frequency
               increases broadly across all geographies, segments, rating plans and degrees of
               customer tenure. Allstate auto brand bodily injury and property damage claim
               frequencies were up 6.8% and 6.9%, respectively, from 2Q14 levels.

               Allstate, with 11% market share widespread across the country is a good proxy for
               auto trends industrywide. Strangely, Allstate’s woes did not appear in competitor
               accident-year loss ratios for 2Q15… Allstate will argue that, as it has become an
               increasingly data-heavy business with more market share than any publicly traded
               company, its ability to detect trends has improved relative to peers. We believe these
               Allstate results are likely to seep into investor concerns over the auto line in general,
               but, until others confirm Allstate’s experience, it will generally be viewed as an
               Allstate-specific problem.

     As a frame of reference, Deutsche Bank estimated that “a 1% change in Allstate’s auto

     combined ratio is equivalent to $0.33 of after-tax EPS.” 116 Accordingly, Deutsche Bank

     expected that Allstate’s stock price would decline sharply on August 4, 2015, in response to

     Allstate’s disappointing second quarter earnings results, which were driven by the spike in auto

     claims frequency.

102. Credit Suisse, in an analyst report issued on August 4, 2015, stated that Allstate’s operating




   114
       Deutsche Bank Securities, “4Q14 Auto Accident Frequency Trickle Balloons in 2Q15,” August 3, 2015, at 1.
   115
       Id.
   116
       Id.

                                                         39
    Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 44 of 59 PageID #:7585




     EPS was below its estimate of $1.07, attributing the EPS miss of $0.44 to: 117

               1) “less favorable PYD and higher catastrophe losses” ($0.13) and
               2) “weaker modeled underwriting results in Property Liability, most notably in
                  Allstate Brand Auto” ($0.30).

     Credit Suisse further noted that Allstate’s “auto results were negatively impacted by an

     increase in accident frequency which the company indicated is broad-based by state, risk class,

     rating plan and maturity of business.” 118 Credit Suisse lowered its EPS estimates for 2015,

     2016, and 2017, as a result from its views of “slightly elevated near term frequency trend and

     lower estimates in the aforementioned other segments (Other Commercial, Other Personal,

     Encompass), which was “partially offset by better than expected pace of rate increases and

     higher share repurchase.” 119 Accordingly, Credit Suisse lowered its price target for Allstate’s

     common stock from $80 to $77.

103. MKM stated in an analyst report issued on August 4, 2015 that Allstate’s operating EPS was

     below its estimate of $0.96, attributing the earnings miss to the increase in auto loss

     frequency. 120

104. Sandler O’Neill, in an analyst report released on August 4, 2015, noted that Allstate’s EPS was

     slightly lower than its estimate of $0.66. 121 Concerning Allstate’s increased claims frequency

     and severity, Sandler O’Neill believed that the phenomenon might be a company-specific issue

     relating to its auto insurance underwriting, in stating that: 122

               ALL cited increased frequency and severity as a driver of the 2.7 point deterioration
               in the reported combined ratio in the quarter as compared to 2Q14. The increase in

   117
       Credit Suisse Securities, “Magnitude of EPS Miss Distracting but Rate Action Plan on Schedule,” August 4,
       2015, at 1.
   118
       Id.
   119
       Id.
   120
       MKM Partners, “Auto Frequency Increase Causes Miss; Company Addressing the Problem,” August 4, 2015, at
       1.
   121
       Sandler O’Neill + Partners, “2Q15 First Look: Reports $0.63 vs. $0.66 SOP,” August 4, 2015, at 1.
   122
       Id., at 1-2.

                                                        40
    Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 45 of 59 PageID #:7586




               auto accidents is broad-based by state, risk class, rating plans and the maturity of the
               business. This has now occurred for a number of quarters in a row. Importantly, other
               insurers such as Progressive and Travelers have not reported a similar issue in the
               second quarter. Increasingly, Allstate looks like it has a company specific issue with
               its auto insurance underwriting that relates to both auto claim frequency and
               catastrophe loss exposure.

105. Sandler O’Neill, in a subsequent analyst report released on August 5, 2015, lowered its price

     target for Allstate’s common stock from $71 to $66 in response to Allstate’s increased claims

     frequency and severity. 123

106. RBC, in an analyst report released on August 4, 2015, noted that Allstate’s results were

     disappointing as the Company’s EPS largely missed its estimate of $1.05. 124 RBC pointed out

     that the earnings miss was largely driven by higher-than-expected auto claims frequency and

     slightly weaker-than-expected investment income. Accordingly, RBC lowered its price target

     for Allstate’s common stock from $77 to $69 and also lowered its rating from Outperform to

     Sector Perform, based on its following views: 125

               Our reasoning is primarily due to reduced earnings visibility and expectation of
               slower book value growth. Since 4Q14 the company has seen consistent margin
               pressure from higher loss frequency and severity. While pricing action has been
               taken, it will take a few more quarters before the benefits of these actions will be
               visible in results. Equally, given Allstate’s portfolio duration, we expect further
               pressure on book value growth as interest rates begin to rise.

107. RBC, in a research note released following the earnings conference call, raised concerns about

     the Company’s worsening frequency trend, commenting that the continued increase in loss

     frequency and severity trends would not improve in the near term. 126 It summarized the




   123
       Sandler O’Neill + Partners, “2Q15 Earnings Review: Maintaining HOLD Rating,” August 5, 2015, at 1. I note
       that the analyst’s price target change would unlikely affect Allstate’s stock price on August 4, 2015.
   124
       RBC Capital Markets, “Margins Disappoint, Lowering to Sector Perform,” August 4, 2015, at 1.
   125
       Id.
   126
       RBC Capital Markets, “Allstate (ALL) Q2 Conference Call Highlights,” August 4, 2015.

                                                         41
    Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 46 of 59 PageID #:7587




     discussion during the conference call as follows: 127

              •   The higher auto claims frequency trend is broad based by geography although
                  management indicated that the uptick in new business (which typically has lower
                  margins than existing customers) has been having an adverse impact on the loss ratio
                  (management estimates 0.5 to 1.0 loss ratio points).
              •   The company continues to believe that macro factors & higher miles driven are
                  largely responsible for the uptick in claims frequency, which was coming off very
                  low levels during 2014.
              •   In addition to higher frequency, Allstate is watching out for higher auto severity loss
                  trends as they are monitoring a few factors, including the increase in complexity of
                  vehicles (i.e., technologies installed in cars), higher car parts costs, and an increase in
                  labor repair costs.
              •   To address the uptick in claims trends, the company is (1) implementing price
                  increases selectively across underperforming areas (2) tightening underwriting
                  standards and (3) taking expense actions. Price increases won't be influenced by what
                  its peers are doing although we believe many are seeing similar trends and are hiking
                  rates too.
              •   As the company implements these initiatives to restore margins, management
                  anticipates its auto growth rate to "dampen" over the next few quarters while still
                  achieving positive growth.
              •   Capital management plans aren't impacted by the recent uptick in loss cost trends (the
                  company's current buyback authorization is $1.9 billion).
              •   Allstate continues to shift invested assets into lower-duration securities and equities,
                  which should help mitigate interest rate risk somewhat if interest rates rise but will
                  also adversely impact investment income.

108. JMP Securities, in an analyst report released on August 4, 2015, also noted that Allstate’s

     second quarter results missed its EPS estimate of $1.03, which was “largely driven by a higher

     than forecast accident year loss ratio (65% vs. 62% est.; $0.35 miss), due to increased

     frequency and severity driving a deterioration in auto results.” 128 In response to Allstate’s

     earnings miss in the quarter and inflated auto loss cost projections, JPM Securities lowered its

     EPS estimates for Allstate for 2015 and 2016.


   127
         Id.
   128
         JMP Securities, “2Q15 Results: Large EPS Miss Driven by Elevated Auto Loss Trends; Likely Not a Quick Fix,”
         August 4, 2015, at 1.

                                                           42
    Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 47 of 59 PageID #:7588




109. Compass Point, in an analyst report released after the market closed on August 4, 2015,

     pointed out that Allstate’s increased frequency and severity losses exceeded expected trends;

     and even after adjusting for catastrophic losses, the combined ratio also underperformed

     expectations. 129 Accordingly, Compass Point lowered its price target for Allstate’s common

     stock from $70 to $66.

110. Morgan Stanley, in an analyst report released on August 5, 2015, noted that: 130

                   2Q sees continued increased auto frequency and underwriting loss...
                   Allstate reported a challenging quarter with a small underwriting loss (2Q combined
                   ratio 100.1%) due to above average catastrophe losses (10.6% points) and a 3rd
                   straight quarter of elevated auto frequency (+6.9%) and severity (+3.7%). Auto losses
                   were high across all three underwriting brands with combined ratios at Allstate brand
                   auto of 101.4%, Encompass auto at 108.5%, and Esurance auto at 110.2%.

     Morgan Stanley lowered its EPS estimates for 2015 and 2016, in response to the Company’s

     higher auto claims frequency and severity, which were partially offset by price increase.

111. Overall, Allstate’s second quarter earnings results fell substantially below analysts’ forecasts

     and weakened their overall assessments concerning Allstate’s outlook. (See Exhibit 6 for

     securities analysts’ EPS estimates.) The majority of securities analysts raised concerns about

     Allstate’s higher auto frequency trends that were evident for the third quarter in a row. As

     discussed above, although Allstate insisted that the deteriorating auto claims frequency trends

     were primarily attributable to external factors, a number of securities analysts thought other

     factors were responsible, including the growth in the number of auto policies in force, given

     that similar trends had not been reported by Allstate’s main competitors during the period.

     Accordingly, a number of securities analysts lowered their EPS estimates for Allstate for



   129
         Compass Point Research & Trading, “What's the Frequency Allstate?; Maintain Neutral,” August 4, 2015, at 1.
   130
         Morgan Stanley & Co., “Frequency and Severity Push Losses Higher for Third Straight Quarter,” August 5,
         2015, at 1.

                                                            43
    Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 48 of 59 PageID #:7589




     2015/2016 and/or their price targets for Allstate’s common stock. 131

                  iii.   The Information Contained in Allstate’s Earnings Release for the Second
                         Quarter of 2015 Was a Corrective Disclosure

112. As discussed, Allstate’s earnings results for the second quarter of 2015 revealed the third

     consecutive quarter of increases in claims frequency. Moreover, this was the first time that

     Allstate allegedly admitted that the “recent growth in Allstate brand auto policies in force did

     increase frequency.” 132

113. Securities analysts also discussed the continued increase in claims frequency trends for the

     third consecutive quarter and expressed their concerns about the new company-specific trend.

     For instance, Deutsche Bank, in its analyst report released on August 4, 2015, commented

     that: 133

                 Shares of Allstate fell as much a 12% intraday, closing down 10% following a 2Q15
                 EPS miss. Allstate reported $0.63 of EPS, against a consensus forecast of $0.89.
                 While the miss was not small, the magnitude of this miss cannot be explained by
                 EPS. At the heart of Allstate’s miss was a spike in the trend of both auto accident
                 bodily injury claim frequency (up 6.8% from 2Q14) and auto accident physical
                 damage claim frequency (up 6.9% from 2Q14). This spike in claims trend is the
                 sharpest in five years, and it also suggests a failure on Allstate’s part to anticipate an
                 emerging negative trend. Allstate experienced accelerated claims frequency in
                 October and November of 2014, but when it abated in December and did not appear
                 to have an antecedent in 1Q15, management seemed to dismiss the claims aberrations
                 as “noise.” However, the events of 2Q15 suggest that a much more negative overall
                 trend was afoot.
                 […]
                 It would seem that three quarters in a row of elevated frequency activity coming
                 through in the form of elevated claims numbers is a trend and not an anomaly. The
                 anomaly seems to have been 2Q14, when the company produced an 84.7%

   131
       See, e.g., Credit Suisse Securities, “Magnitude of EPS Miss Distracting but Rate Action Plan on Schedule,”
       August 3, 2015, at 1; Morgan Stanley & Co., “Frequency and Severity Push Losses Higher for Third Straight
       Quarter,” August 5, 2015, at 1; Compass Point Research and Trading, “What’s the Frequency Allstate?; Maintain
       Neutral,” August 4, 2015, at 1; and Wells Fargo Securities, “ALL; Conference Call Round-Up—Allstate Runs
       Out of Gas in Q2,” August 4, 2015, at 1.
   132
       Complaint, ¶105.
   133
       Deutsche Bank Securities, “Frequency Trend and Seasonal Trend Bode for [2]Q15 Miss,” August 4, 2015, at 2-3.

                                                          44
    Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 49 of 59 PageID #:7590




                  underlying combined ratio. With that quarter fading out of the trailing 12 month view
                  with 2Q15 results, the spike in loss ratio becomes apparent. The question is whether
                  it is an industry trend or an Allstate trend. Allstate, with 11% market share
                  widespread across the country is a good proxy for auto trends industrywide.
                  Strangely, Allstate’s woes did not appear in competitor accident-year loss ratios for
                  2Q15: Hartford auto down 20bps to 71.2%, Progressive personal lines up 80bps to
                  74.7% and Travelers agency auto up 120bps to 70.8%. If such a trend is exclusive to
                  Allstate, given its size, it could suggest some operational control problems as the
                  company has quickly added customers. That said, Allstate management indicated that
                  the losses have come from all customer types of various geographies and lengths of
                  tenure as a customer.

114. Sandler O’Neill, in a subsequent analyst report released on August 5, 2015, stated that: 134

                  Its frequency and severity issues continued in the quarter. ALL cited increased
                  frequency and severity as a driver of the 2.7 point deterioration in the reported
                  combined ratio in the quarter as compared to 2Q14. The increase in auto accidents is
                  broad-based by state, risk class, rating plans and the maturity of the business. This
                  has now occurred for a number of quarters in a row. Importantly, other insurers such
                  as Progressive and Travelers have not reported a similar issue in the second quarter.
                  Increasingly, Allstate looks like it has a company specific issue with its auto
                  insurance underwriting that relates to both auto claim frequency and catastrophe loss
                  exposure.

115. As reflected in the contemporaneous securities analysts’ reports, Allstate’s earnings

     announcement for the second quarter of 2015 provided new information regarding the

     Company’s increased auto claims frequency, which was, from an economic perspective,

     corrective of alleged misrepresentations and omissions concerning the performance of

     Allstate’s auto insurance business and what factors were responsible for the increase in auto

     claims frequency. This was the first time that Allstate acknowledged that the recent growth in

     Allstate brand auto policies in force had contributed to the recent increases in its auto claims

     frequency.




   134
         Sandler O’Neill + Partners, “2Q15 Earnings Review: Maintaining HOLD Rating,” August 5, 2015, at 1.

                                                           45
    Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 50 of 59 PageID #:7591




                 iv.     Price Impact of Corrective Disclosures

116. On Tuesday, August 4, 2015, Allstate’s common stock price declined 10.15 percent from

     $69.38 to $62.34. (See Exhibit 3, Panel B.) Based on the Modified Fama-French Three-Factor

     Model, including the percentage change in the Industry Index as an explanatory variable, the

     abnormal return on August 4, 2015 was -10.02 percent for Allstate’s common stock. (See

     Exhibit 3, Panel B.) The abnormal return is statistically significant at the 1 percent level. Such

     a significance level means that there is less than a 1 in 100 chance that the abnormal return

     happened by mere chance.

117. Allstate’s second quarter earnings results fell substantially below the securities analysts’

     forecasts and their overall assessments concerning Allstate’s outlook, which was primarily

     attributable to Allstate’s higher auto claims frequency trends that were evident for the third

     quarter in a row.

118. A few securities analysts commented on the negative price reaction of Allstate’s stock on

     August 4, 2015. For example, J.P. Morgan, in an analyst report released on August 4, 2015,

     commented that Allstate shares were “selling off substantially” on August 4, in response to the

     earnings miss “reflecting deterioration in loss frequency trends.” 135

119. Deutsche Bank, in its analyst report released on August 4, 2015, commented on Allstate’s

     stock price reaction on the day and noted that “the miss on earnings and fundamentals caused

     shares to fall precipitously.” 136

120. Macquarie, in its analyst report released on August 5, 2015, also commented on Allstate’s

     stock price decline on August 4, stating that: 137


   135
       J.P. Morgan Securities, “ALL Confident It Can Improve Auto Margins, But Turnaround Could Take Several
       Quarters,” August 4, 2015, at 1.
   136
       Deutsche Bank Securities, “Frequency Trend and Seasonal Trend Bode for 4Q15 Miss,” August 4, 2015, at 1.
   137
       Macquarie Capital, “Upgrading to Neutral from UP. It’s not me, it’s you.,” August 4, 2015, at 1.

                                                         46
    Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 51 of 59 PageID #:7592




                  The miss was attributable to worsening auto loss cost trends due to external factors,
                  such as higher miles driven. Subsequently, the stock fell 10.2% vs. S&P -0.22%.

121. UBS, in its analyst report released on August 9, 2015, commented on Allstate’s stock price

     reaction after the Company’s second quarter 2015 earnings announcement that “Allstate's

     shares declined 9.3% last week due to disappointing earnings driven by a higher than expected

     increase in auto insurance claims frequency.” 138

122. Although securities analysts attributed Allstate’s stock price decline on August 4, 2015 to the

     worsening auto claims frequency trends, I parsed out any confounding information that may

     have adversely affected Allstate’s stock price on August 4, 2015. 139 As shown in Exhibit 6,

     four securities analysts (UBS, Credit Suisse, JMP Securities, and William Blair) measured the

     impact of each item of new information contained in Allstate’s earnings announcement for the

     second quarter of 2015 and calculated the variance from the $0.63 EPS Street estimate that had

     been expected for the second quarter 2015. 140 The four analysts’ variance analyses of

     Allstate’s actual EPS shortfall are summarized in the following table:

          Analyst       Analyst’s Allstate’s     Analyst’s Attribution of the EPS                         % Impact of
                          EPS       EPS                     Variance[1]                                    Increased
                        Estimate Relative to                                                              Frequency
                                  Analyst’s                                                                 on EPS
                                  Estimate
         UBS             $1.04     -$0.41    -$0.29: higher underlying loss ratio                             71%
                                             -$0.08: adverse reserve development                            (=-$0.29/
                                             -$0.04: lower limited partnership                               -$0.41)
                                             income
         Credit          $1.07     -$0.44    -$0.30: weaker auto underwriting                                  68%

   138
       UBS Securities, “Auto claims frequency is up and margins are down, but for how long?” August 9, 2015, at 1.
   139
       I note that this calculation is further conservative in favor of Defendants because I did not take into account any
       positive information in my price impact analysis.
   140
       Credit Suisse Securities, “Magnitude of EPS Miss Distracting but Rate Action Plan on Schedule,” August 4,
      2015, at 1; UBS Securities, “Allstate Corp., 2Q15: Auto Frequency Ticks Up Again in a Tough Quarter,” August
      3, 2015, at 1; JMP Securities, “2Q15 Results: Large EPS Miss Driven by Elevated Auto Loss Trends; Likely Not
      a Quick Fix,” August 4, 2015, at 1; and William Blair, “Higher Losses Suggest Earnings Have Likely Peaked,”
      August 4, 2015.

                                                             47
    Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 52 of 59 PageID #:7593




        Suisse                                results                                     (=-$0.30/
                                              -$0.13: less favorable PYD and higher        -$0.44)
                                              catastrophe losses
        JMP            $1.03       -$0.40     -$0.35: increased frequency and                88%
        Securities                            severity in auto                            (=-$0.35/
                                                                                           -$0.40)
        William        $1.05       -$0.42     -$0.46: higher incurred losses (auto)         100%
        Blair                                 -$0.05: decreased investment income         (=-$0.46/
                                              +$0.02: increased premium income            -$0.42)[2]
                                              +$0.03: lower underwiring expenses
        Average                                                                             82%
        Notes:
         [1]
             Analysts’ attribution to increased claims frequency in bold.
         [2]
             The % attribution to higher incurred losses is greater than 100% of the variance, thus,
             being conservative, 100% impact is attributed to the incurred losses.

123. The four analysts, on average, attributed 82 percent of Allstate’s EPS miss for the second

     quarter of 2015 to the increased auto claims frequency and severity. I applied the 82 percent

     attribution percentage to my price impact analysis for the August 4, 2015 Disclosure Date.

     Therefore, it is my opinion that the increase in auto claims frequency was responsible for 82

     percent of the abnormal return on Allstate’s stock, or -8.22 percent (= -10.02% × 82%), on

     Tuesday, August 4, 2015.

124. Furthermore, as with my price impact analysis for the February 5, 2015 and May 6, 2015

     Disclosure Dates, because the corrective disclosure on August 4, 2015 involves the Company’s

     misrepresentations regarding the increase in auto claims frequency that was caused by its

     aggressive auto insurance growth strategies, I measure the price impact of corrective

     information concerning Allstate’s aggressive auto insurance growth strategies, exclusive of the

     impact of any external factors, in performing my loss causation and damages analyses.

125. In measuring the impact of Allstate’s aggressive growth strategies that were implemented in

     2013 on its auto claims frequency, I relied on the Leverty Report. As noted above, the Leverty


                                                   48
        Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 53 of 59 PageID #:7594




         Report opines that, for the second quarter of 2015, no more than 10.07 percent of the increase

         in auto claims frequency was attributable to external factors, such as precipitation and miles

         driven. 141 Thus, I applied a 89.93 percent (= 100% - 10.07%) adjustment factor to the

         abnormal return on Allstate’s common stock on August 4, 2015 because it represents the

         portion of the growth rate in Allstate’s auto claims frequency that resulted from Allstate’s

         aggressive growth strategies whose impact Allstate allegedly misrepresented at the beginning

         of the Class Period. I calculated the portion of the abnormal return on Allstate’s common

         stock on August 4, 2015 that was caused by the corrective information regarding the impact of

         its aggressive growth strategies in its auto insurance business and found it to be -7.39 percent

         (= -8.22% × 89.93%).

VII.          Calculation of Damages per Share

126. It is necessary to remove the effects of market-wide factors, industry-wide factors, and any

         confounding news related to Allstate on each corrective Disclosure Date when performing the

         damages-per-share calculation. Confounding news consists of economically significant

         Allstate-specific information that is unrelated to the alleged fraud. The residual abnormal

         return, which is net of all market-wide, industry-wide, and Allstate-specific effects unrelated to

         the alleged fraud, on each corrective Disclosure Date represents the amount of damages per

         share attributable to the disclosure of the alleged fraud on the Disclosure Date.

127. I calculated the amount of damages per share for each day of the Class Period based on the

         residual abnormal returns for the corrective Disclosure Dates of February 5, 2015, February 6,

         2015, May 6, 2015, and August 4, 2015. My damages calculations for the three corrective




       141
             Leverty Report, ¶188, Table 3 and ¶198, Table 6. Being conservative, I treated the negative impact of
             precipitation on frequency values as zero.

                                                                  49
    Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 54 of 59 PageID #:7595




     Disclosure Dates are based on the loss causation analysis presented in Section VI of this expert

     report.

128. Damages per share on each of the Disclosure Dates are calculated by multiplying the

     percentage abnormal return attributable to the fraud (that is, the residual after adjusting for any

     company-specific information unrelated to the alleged fraud) on the day the corrective

     disclosure is reflected in Allstate’s share price by the closing share price on the trading day

     immediately prior to the corrective Disclosure Date.

           A.    February 5-6, 2015

129. For the Disclosure Date of Thursday, February 5, 2015, the corrective disclosure occurred

     immediately after the market closed on February 4, 2015. The corrective information was

     contained in Allstate’s earnings release for the fourth quarter of 2014. Allstate reported

     positive earnings results for the fourth quarter of 2014. I would expect a positive stock price

     reaction in response to Allstate’s positive earnings results. However, the corrective disclosure

     revealing the increase in auto claims frequency had a negative impact on Allstate’s stock price

     on February 5, 2015.

130. But for Allstate’s positive earnings results for the fourth quarter, I would expect that Allstate’s

     stock price would have declined more than it actually did. Therefore, to be conservative in

     favor of Defendants, I did not parse out the positive impact of the confounding information

     (i.e., the positive earnings results) from the negative price impact of the corrective disclosure

     on February 5. I did not find any other economically significant Allstate-specific news

     unrelated to the alleged fraud on that date.

131. In addition, as discussed in Section VI.A, a few analysts, in their analysts reports released after

     the market closed on February 5, 2015, continued to raise concerns about Allstate’s increased


                                                     50
    Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 55 of 59 PageID #:7596




     auto claims frequency and, consequently, downgraded their ratings, lowered their EPS

     estimates for 2015-2016, and/or lowered their price targets for Allstate’s common stock.

     Therefore, the continued commentary of securities analysts following Allstate’s February 4

     earnings release provided additional information to investors on February 6, 2015. I did not

     find any other economically significant Allstate-specific news unrelated to the alleged fraud on

     that date.

132. As discussed in Section VI.A.iv of this expert report, I further adjusted the abnormal return on

     Allstate’s common stock on February 5 and 6, 2015 to measure the price impact of the increase

     in auto claims frequency caused by the Company’s aggressive growth strategies for its auto

     insurance business.

133. For the February 5, 2015 Disclosure Date, the residual abnormal return attributable to

     Allstate’s aggressive growth strategy is -1.21 percent. Accordingly, I used the closing price of

     Allstate’s common stock of $72.58 on February 4, 2015 and the residual abnormal return

     of -1.21 percent on February 5, 2015 for my damages calculation. The amount of inflation

     dissipation from Allstate’s common stock price on February 5, 2015 due to the corrective

     disclosure is $0.88. (See Exhibit 7.)

134. For the February 6, 2015 Disclosure Date, the residual abnormal return attributable to

     Allstate’s aggressive growth strategy is -1.68 percent. Accordingly, I used the closing price of

     Allstate’s common stock of $72.30 on February 5, 2015 and the residual abnormal return

     of -1.68 percent on February 6, 2015 for my damages calculation. The amount of inflation

     dissipation from Allstate’s common stock price on February 6, 2015 due to the corrective

     disclosure is $1.21. (See Exhibit 7.)




                                                   51
    Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 56 of 59 PageID #:7597




           B.    May 6, 2015

135. For the Disclosure Date of Wednesday, May 6, 2015, the corrective disclosure occurred

     immediately after the market closed on May 5, 2015. The corrective information was

     contained in Allstate’s earnings release for the first quarter of 2015. Allstate reported positive

     earnings results for the first quarter of 2015. I would expect a positive stock price reaction in

     response to Allstate’s positive earnings results. However, the corrective disclosure revealing

     the increase in auto claims frequency had a negative impact on Allstate’s stock price on May 6,

     2015.

136. But for Allstate’s positive earnings results for the first quarter, I would expect that Allstate’s

     stock price would have declined more than it actually did. Therefore, to be conservative in

     favor of Defendants, I did not parse out the positive impact of the confounding information

     (i.e., the positive earnings results) from the negative price impact of the corrective disclosure

     on May 6, 2015. I did not find any other economically significant Allstate-specific news

     unrelated to the alleged fraud on that date.

137. As discussed in Section VI.B.iv of this expert report, I further adjusted the abnormal return on

     Allstate’s common stock on May 6, 2015 to measure the price impact of the increase in auto

     claims frequency caused by the Company’s aggressive growth strategies for its auto insurance

     business. For the May 6, 2015 Disclosure Date, the residual abnormal return attributable to

     Allstate’s aggressive growth strategy is -3.09 percent.

138. Accordingly, I used the closing price of Allstate’s common stock of $70.00 on May 5, 2015

     and the residual abnormal return of -3.09 percent on May 6, 2015 for my damages calculation.

     The amount of inflation dissipation from Allstate’s common stock price on May 6, 2015 due to

     the corrective disclosure is $2.16. (See Exhibit 7.)



                                                     52
        Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 57 of 59 PageID #:7598




             C.    August 4, 2015

 139. For the Disclosure Date of Tuesday, August 4, 2015, the corrective disclosure occurred

        immediately after the market closed on August 3, 2015. The corrective information was

        contained in Allstate’s earnings release for the second quarter of 2015. Allstate’s second

        quarter earnings results fell substantially below securities analysts’ forecasts and weakened

        their overall assessments of Allstate’s outlook, which was primarily attributable to the higher

        auto claims frequency trends that were evident for the third quarter in a row. I parsed out any

        confounding information that may have adversely affected Allstate’s stock price on August 4,

        2015. After adjusting for the Allstate-specific negative information, the residual abnormal

        return for Allstate’s common stock on August 4, 2015 was -8.22 percent.

 140. As discussed in Section VI.C.iv of this expert report, I further adjusted the abnormal return on

        Allstate’s common stock on August 4, 2015 to measure the price impact of the increase in auto

        claims frequency caused by the Company’s aggressive growth strategies for its auto insurance

        business. For the August 4, 2015 Disclosure Date, the residual abnormal return attributable to

        Allstate’s aggressive growth strategy is -7.39 percent.

 141. Accordingly, I used the closing price of Allstate’s common stock of $69.38 on August 3, 2015

        and the abnormal return of -7.39 percent on August 4, 2015 for my damages calculation. The

        amount of inflation dissipation from Allstate’s common stock price on August 4, 2015 due to

        the corrective disclosure is $5.13. (See Exhibit 7.)

VIII.     Calculation of Inflation per Share during the Class Period

 142. The daily inflation per share amounts for each day during a damage period are referred to as




                                                      53
    Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 58 of 59 PageID #:7599




     the inflation ribbon. 142 The amount of fraud-related inflation in Allstate’s stock price on a

     particular day during the Class Period equals the difference between the actual share price and

     the price of the stock but-for the fraud. The but-for price is the price with all the effects of the

     fraud removed. The but-for share price calculation is usually based on the “backwardation”

     method, which starts with the share price immediately following the final disclosure of the

     fraud, which marks the end of the damage period. It is assumed that there is zero inflation

     after the fraud has been fully disclosed to the market.

143. After conducting the loss causation analysis described earlier in this expert report, it is my

     opinion that the alleged misrepresentations first introduced inflation into Allstate’s common

     stock price beginning October 29, 2014, when Allstate released its earnings for the third

     quarter of 2014. Plaintiffs allege that Allstate failed to disclose the Company’s claims

     frequency increase was caused by its aggressive growth strategy. 143 Specifically, Plaintiffs

     allege that “to implement the aggressive growth strategy, Defendants caused Allstate to

     underwrite risker and less profitable business that resulted in an increase in claims

     frequency.” 144 As discussed in Section IV.C of this expert report, Allstate’s stock price would

     not be expected to increase due to a misrepresentation of economically significant information

     that maintained or confirmed investors’ expectations.

144. Exhibit 8 provides the amount of inflation in Allstate’s common stock price for each day

     during the Class Period. These daily damage amounts per share are based on the corrective

     Disclosure Date damages per share presented in Section VII of this expert report and

     summarized in Exhibit 7. The amount of damages per share suffered by purchasers of the


   142
       The terms ‘inflation per share’ and ‘damages per share’ are used interchangeably to refer to the impact of the
       alleged fraud on Allstate’s stock price during the Class Period.
   143
       Complaint, ¶58.
   144
       Complaint, ¶58.

                                                            54
    Case: 1:16-cv-10510 Document #: 373-1 Filed: 03/04/21 Page 59 of 59 PageID #:7600




     shares of Allstate’s common stock during the Class Period due to the alleged fraud and the

     subsequent disclosures of the truth about the true cause of the increase in auto claims

     frequency on the Disclosure Dates is, in total, up to $9.47 per share. Each class member’s

     damages will depend on when the class member bought and sold the shares that were affected

     by the alleged fraud during the Class Period.



145. My analysis is based on the materials I have reviewed to date. I reserve the right to amend my

     opinion and file a supplemental report in this matter should I obtain any other significant

     information that leads me to change any of the opinions expressed in this report. To the extent

     this matter is adjourned for any reason, I further reserve the right to supplement this expert

     report.




       Executed: February 27, 2020


                                                          ___________________________
                                                           John D. Finnerty, Ph.D.




                                                     55
